SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2012 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at June 30, 2012 and Report on the Review of the Quarterly Information Report on Review of Quarterly Information To the Board of Directors and Shareholders Braskem S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Braskem S.A., included in the Quarterly Information Form (ITR) for the quarter ended June 30, 2012, comprising the balance sheet as at that date and the statements of operations and comprehensive income for the quarter and six-month periods then ended, and the statements of changes in equity and cash flows for the six-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the six-month period ended June 30, 2012. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Salvador, August 14, 2012. PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 "S" BA Braskem S.A. Balance sheet at June 30, 2012 All amounts in thousands of reais Parent Company Consolidated Assets Note Jun/2012 Dec/2011 Jun/2012 Dec/2011 Current assets Cash and cash equivalents 5 2,682,328 2,224,335 3,297,456 2,986,819 Financial investments 6 144,570 168,979 169,962 170,297 Trade accounts receivable 7 1,208,373 1,097,482 2,087,627 1,843,756 Inventories 8 2,618,302 1,968,509 4,533,689 3,623,522 Taxes recoverable 10 800,106 606,258 1,300,513 1,036,253 Dividends and interest on capital 22,002 30,268 Prepaid expenses 40,201 60,109 74,430 104,496 Related parties 9 13,512 10,341 Other receivables 13 261,942 162,173 386,149 415,174 Non-current assets Financial investments 6 43,017 34,720 71,317 34,752 Trade accounts receivable 7 52,747 49,858 55,268 51,056 Taxes recoverable 10 1,125,138 1,062,974 1,613,660 1,506,247 Deferred income tax and social contribution 20(b) 1,061,320 415,002 1,936,226 1,237,144 Judicial deposits 11 155,212 151,592 176,831 174,220 Related parties 9 544,442 1,624,513 166,406 58,169 Insurance claims 12 137,857 246,357 138,911 252,670 Other receivables 13 116,462 138,265 180,329 182,533 Investments in subsidiaries 14 9,803,138 8,091,220 116,605 Investment in associates and jointly-controlled subsidiaries 14 31,012 29,870 31,012 29,870 Other investments 6,575 6,575 10,485 10,844 Property, plant and equipment 15 11,998,814 11,665,942 21,098,227 20,662,721 Intangible assets 16 2,253,829 2,248,675 3,000,515 3,016,692 Total assets The Management notes are an integral part of the financial statements 1 Braskem S.A. Balance sheet at June 30, 2012 All amounts in thousands of reais Continued Parent Company Consolidated Liabilities and equity Note Jun/2012 Dec/2011 Jun/2012 Dec/2011 Current liabilities Trade payables 7,008,513 5,052,757 8,838,558 6,847,340 Borrowings 17 983,331 961,519 1,385,407 1,391,779 Hedge operations 18.2 213,452 82,912 213,451 83,392 Payroll and related charges 176,555 155,248 256,403 242,102 Taxes payable 19 506,779 215,924 660,258 329,987 Dividends and interest on capital 26(d) 484,193 1,617 487,402 4,838 Advances from customers 23 486,799 13,935 102,670 19,119 Sundry provisions 21 5,566 18,759 14,171 23,629 Accounts payable to related parties 9 31,916 79,790 Other Payables 24 25,732 47,514 257,244 119,402 Non-current liabilities Borrowings 17 10,991,228 11,276,196 15,307,550 13,753,033 Debentures 19,102 Hedge operations 18.2 10,278 10,278 Taxes payable 19 1,094,087 1,500,584 1,206,257 1,613,179 Accounts payable to related parties 9 2,920,950 1,297,567 44,833 Long-term incentives 10,240 15,213 10,240 15,213 Deferred income tax and social contribution 20(b) 981,726 900,716 2,055,610 1,953,353 Pension plans 22 134,506 134,506 150,799 149,575 Provision for losses on subsidiaries 116,633 90,990 Advances from customers 23 86,221 77,846 228,344 218,531 Sundry provisions 21 106,892 94,913 316,795 298,094 Other payables 24 253,114 241,412 266,356 280,546 Equity 26 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 845,998 845,998 845,998 845,998 Revenue reserves 108,714 591,307 108,714 591,307 Other comprehensive income 350,176 315,586 350,176 315,586 Treasury shares (11,325) (11,325) (60,217) (60,217) Profit (losses) accumulated (834,319) 28,692 (834,319) 28,692 Total attributable to the Company's shareholders 8,502,466 9,813,480 8,453,574 9,764,588 Non-controlling interest 2.4 244,870 215,322 Total liabilities and equity The Management notes are an integral part of the financial statements 2 Braskem S.A. Statement of operations for the period at June 30, 2012 All amounts in thousands of reais, except earnings (loss) per share Parent Company Consolidated Note 2Q12 YTD12 2Q11 YTD11 2Q12 YTD12 2Q11 YTD11 Net sales revenue 28 Cost of products sold (4,599,513) (8,746,223) (3,838,567) (7,299,361) (8,278,007) (15,873,874) (7,137,221) (13,537,208) Gross profit Income (expenses) Selling (41,830) (91,214) (38,947) (76,692) (96,307) (194,753) (81,115) (164,557) Distribution (93,204) (183,526) (70,878) (149,994) (136,640) (266,638) (105,506) (228,537) General and administrative (187,817) (341,274) (177,500) (349,458) (294,023) (548,077) (261,653) (524,534) Research and development (21,457) (39,617) (13,202) (25,855) (26,911) (51,357) (24,122) (43,749) Results from equity investments 14(c) 114,860 252,090 (89,830) (16,165) 2,904 2,080 4 (748) Other operating income (expenses), net 30 73,896 41,498 (8,831) (4,455) 92,045 284,863 (20,687) (32,781) Operating profit Financial results 31 Financial expenses (2,167,137) (2,236,714) 103,938 13,165 (2,389,834) (2,583,246) (134,582) (270,327) Financial income 188,052 200,982 83,910 196,497 284,829 373,998 55,802 136,363 Profit (loss) before income tax and social contribution Current income tax and social contribution 20(a) (81,934) (103,769) 93,352 (7,894) (103,312) (172,381) Deferred income tax and social contribution 20(a) 581,903 570,615 (94,524) (179,874) 577,771 621,309 (135,708) (211,478) Profit (loss) for the period Attributable to: Company's shareholders (1,030,417) (876,859) 414,444 722,670 Non-controlling interests in subsidiaries 2.4 (2,760) (4,121) 5,644 7,300 Earnings (loss) per share attributable to the shareholders of the Company at the end of the period (R$) 27 Basic earnings (loss) per share - common (1.1007) 1.0625 Basic earnings (loss) per share - preferred (1.1007) 0.9371 Diluted earnings (loss) per share - common (1.1003) 1.0626 Diluted earnings (loss) per share - preferred (1.1003) 0.9372 The Management notes are an integral part of the financial statements 3 Braskem S.A. Statement of comprehensive income at June 30, 2012 All amounts in thousands of reais Parent Company Consolidated Note 2Q12 YTD12 2Q11 YTD11 2Q12 YTD12 2Q11 YTD11 Profit (loss) for the period Other comprehensive income or loss: Cash flow hedge 18.2.2 15,613 (3,335) 1,225 15,613 24,619 37,156 Cash flow hedge - subsidiaries 27,954 35,931 Foreign currency translation adjustment 14(b) 92,254 36,623 (12,184) (14,412) 98,713 49,269 (12,184) (14,604) Income tax and social contribution related to components of comprehensive income 18.2.2 (5,309) 2,441 891 (5,309) 2,441 891 Total other comprehensive income 92,254 46,927 14,876 23,635 98,713 59,573 14,876 23,443 Total comprehensive income (loss) for the period Attributable to: Company's shareholders (938,163) (829,932) 451,631 746,305 Non-controlling interest 3,699 8,525 (16,667) 7,108 The Management notes are an integral part of the financial statements 4 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Parent company Revenue reserves Retained Unrealized Addicional Other earnings Social Capital Legal Tax profit dividends comprehensive Treasury (accumulated Total Note capital reserve reserve incentives reserve proposal income shares deficit) equity At December 31, 2010 Comprehensive income for the period: Profit for the period 722,670 722,670 Fair value of cash flow hedge, net of taxes 38,047 38,047 Foreign currency translation adjustment (14,412) (14,412) 23,635 722,670 746,305 Equity valuation adjustments Deemed cost of jointly-controlled subsidiary 22,311 22,311 Realization of additional property, plant and equipment price-level (13,618) 13,618 8,693 13,618 22,311 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (250,346) (250,346) Expired dividends 531 531 Repurchase of treasury shares (946) (946) (250,346) (946) 531 (250,761) At June 30, 2011 At December 31, 2011 Comprehensive income for the period: Loss for the period (876,859) (876,859) Fair value of cash flow hedge, net of taxes 18.2.2 10,304 10,304 Foreign currency translation adjustment 14(b) 36,623 36,623 46,927 (876,859) (829,932) Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes (230) 230 Realization of additional property, plant and equipment price-level (13,618) 13,618 (13,848) 13,848 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (482,593) (482,593) Gain on interest in subsidiary 14(b) 1,511 1,511 (482,593) 1,511 (481,082) At June 30, 2012 The Management notes are an integral part of the financial statements 5 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Consolidated Attributed to the Company’s shareholders Revenue reserves Other comprehensive income Treasury shares Retained earnings (accumulated deficit) Total interest of Braskem’s shareholders Non-controlling interest Total equity Note Capital Capital reserves Legal reserve Tax incentives Unrealized profit reserve Addicional dividends proposal At December 31, 2010 Comprehensive income for the period: Profit for the period 722,670 722,670 7,300 729,970 Fair value of cash flow hedge, net of taxes 38,047 38,047 38,047 Foreign currency translation adjustment (14,412) (14,412) (192) (14,604) 23,635 722,670 746,305 7,108 753,413 Equity valuation adjustments Deemed cost of jointly-controlled subsidiary 22,311 22,311 22,311 Realization of additional property, plant and equipment price-level restatement, net of taxes (13,618) 13,618 8,693 13,618 22,311 22,311 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (250,346) (250,346) (250,346) Non-controlling interest 106,087 106,087 Expired dividends 531 531 (269) 262 Repurchase of treasury shares (946) (946) (946) (250,346) (946) 531 (250,761) 105,818 (144,943) At June 30, 2011 At December 31, 2011 Comprehensive income for the period: Profit for the period (876,859) (876,859) (4,121) (880,980) Fair value of cash flow hedge, net of taxes 18.2.2 10,304 10,304 10,304 Foreign currency translation adjustment 14(b) 36,623 36,623 12,646 49,269 46,927 (876,859) (829,932) 8,525 (821,407) Equity valuation adjustments Deemed cost of jointly-controlled subsidiary (230) 230 Realization of additional property, plant and equipment price-level restatement, net of taxes (13,618) 13,618 (13,848) 13,848 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (482,593) (482,593) (482,593) Capital increase from non-controlling interest 22,534 22,534 Gain on interest in subsidiary 14(b) 1,511 1,511 (1,511) (482,593) 1,511 (481,082) 21,023 (460,059) At June 30, 2012 The Management notes are an integral part of the financial statements 6 Braskem S.A. Statement of cash flows at June 30, 2012 All amounts in thousands of reais Parent Company Consolidated Jun/2012 Jun/2011 Jun/2012 Jun/2011 Profit (loss) before income tax and social contribution (1,447,474) 1,006,313 (1,494,395) 1,113,829 Adjustments for reconciliation of profit (loss) Depreciation, amortization and depletion 568,976 511,229 927,750 827,780 Results from equity investments (252,090) 16,165 (2,080) 748 Interest and monetary and exchange variations, net 1,326,788 (121,300) 1,611,653 327 Provisions for losses and write-off of long-lived assets 212 (1,462) 3,584 9,316 Changes in operating working capital Held-for-trading financial investments 30,079 (2,952) (21,773) 4,778 Trade accounts receivable (110,040) (101,982) (251,271) 18,846 Inventories (617,804) (413,958) (897,422) (649,522) Taxes recoverable (231,804) (15,088) (358,927) (62,402) Prepaid expenses 19,908 17,920 29,880 14,725 Other receivables (133,439) (57,551) 27,956 (74,539) Trade payables 1,955,690 (291,980) 1,999,107 548,250 Taxes payable (25,317) 86,105 (57,728) (43,221) Long-term incentives (4,973) 7,809 (4,973) 7,808 Advances from customers 481,240 5,877 93,364 123,252 Sundry provisions 17,094 (37,151) 9,243 (29,616) Other payables 143,814 (148,890) 149,949 (183,623) Cash from operations Interest paid (354,000) (307,036) (392,491) (421,140) Income tax and social contribution paid (21,874) (27,609) (21,487) (47,739) Net cash generated by operating activities Proceeds from fixed assets's sales and investments 423 747 1,805 Proceeds from the capital decrease in associates 6,600 6,600 Cash effect from incorporated subsidiary 394 Acquisitions of investments in subsidiaries and associates (35,204) Acquisitions to property, plant and equipment (911,651) (570,203) (1,400,457) (830,178) Acquisitions of intangible assets (4,595) (320) (4,695) (3,308) Held-to-maturity financial investments (1,660) (2,760) (4,598) (10,716) Net cash used in investing activities Short-term and long-term debts Obtained borrowings 1,698,231 2,063,993 3,595,351 3,123,818 Payment of borrowings (2,536,219) (1,870,474) (3,182,616) (3,102,714) Related parties Obtained loans 1,081,259 428,340 Payment of loans (135,835) (394,377) Current accounts, net (41,696) 314,281 Dividends paid (17) (664,840) (18) (664,840) Non-controlling interests in subsidiaries 16,347 (5,322) Repurchase of shares (946) (946) Net cash provided by (used in) financing activities Exchange variation on cash of foreign subsidiaries (24,816) (343) Increase (decrease) in cash and cash equivalents Represented by Cash and cash equivalents at the beginning of the year 2,224,335 2,339,060 2,952,272 2,698,075 Cash and cash equivalents at the end of the year 2,682,328 1,773,236 3,297,456 2,369,788 Increase (decrease) in cash and cash equivalents The Management notes are an integral part of the financial statements 7 Braskem S.A. Statement of value added At June 30, 2012 All amounts in thousands of reais Parent Company Consolidated Jun/2012 Jun/2011 Jun/2012 Jun/2011 Revenue Sale of goods, products and services 11,747,235 10,770,810 20,489,394 18,999,757 Other income (expenses), net 58,777 (4,050) 313,072 (21,651) Allowance for doubtful accounts (15,183) (1,208) (24,802) (5,768) Inputs acquired from third parties Cost of products, goods and services sold (8,965,192) (8,350,305) (16,229,208) (15,294,013) Material, energy, outsourced services and others (381,159) (355,281) (626,757) (549,124) Impairment / recovery of assets (450) 5,742 (5,656) (1,861) Gross value added Depreciation, amortization and depletion (568,976) (511,229) (927,750) (827,780) Net value added produced by the entity Value added received in transfer Equity in the results of investees 252,090 (16,165) 2,080 (748) Financial income 200,982 196,497 373,998 136,363 Other 97 137 133 146 Total value added to distribute Personnel Direct compensation 182,785 190,232 319,222 310,013 Benefits 53,543 38,382 82,927 63,269 FGTS (Government Severance Pay Fund) 17,797 14,860 24,777 21,731 Taxes, fees and contributions Federal (218,068) 512,398 (77,051) 712,039 State 865,891 199,647 1,213,323 222,052 Municipal 4,478 3,488 16,232 15,393 Remuneration on third parties' capital Financial expenses (including exchange variation) 2,227,844 (17,789) 2,572,826 263,582 Rentals 70,810 71,060 93,228 97,272 Remuneration on own capital Profit (loss) retained in the period (876,859) 722,670 (876,859) 722,670 Non-controlling interests in profits retained or losses (4,121) 7,300 Value added distributed The Management notes are an integral part of the financial statements 8 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia, which jointly with its subsidiaries (hereinafter “Braskem” or “Company”), operates 35 industrial units. The Company is controlled by Odebrecht S.A. (“Odebrecht”), which indirectly holds interests of 50.11% and 38.11% in its voting and total capital, respectively. (a) Material operating event In December 2011, Sunoco Chemicals, Inc. (“Sunoco”) announced the definitive shutdown of operations at its refinery that was responsible for supplying feedstock to one of the five polypropylene (“PP”) plants of the subsidiary Braskem America Inc (“Braskem America”) in the United States. In 2012, Sunoco formally informed the Management of Braskem America of its alternative plan to supply feedstock, as required under the supply agreement entered into in 2010. The definitive termination of the supply agreement occurred on June 8, 2012, upon payment of the respective compensation set forth in the contract, in the amount of R$263,571 (Note 30). Despite the termination of the supply agreement, the Management of Braskem America has worked to develop alternative supply and logistics solutions in order to continue operations at the unit and has already identified other sources to supply the feedstock required. Another important and fundamental step in maintaining the operations at the plant was the acquisition of a propylene splitter unit from Sunoco on June 29, 2012. This unit transforms refinery-grade propylene into polymer-grade propylene, which is the main feedstock of the PP plant. This acquisition does not represent a business combination, since it does not meet the definitions required by IFRS 3 and its corresponding CPC15(R1). With the acquisition, Braskem America expanded its supply sources, since the supply of refinery-grade propylene is more abundant in the U.S. market. (b) Corporate events (b.1) On January 27, 2012, the controlling shareholder of Braskem, BRK Investimentos Petroquímicos S.A. (“BRK”) was proportionally spun-off. In the spin–off, a part of the shares issued by Braskem that were held by BRK was delivered to Petróleo Brasileiro S.A. – Petrobras (“Petrobras”). With the spin-off, BRK became a wholly-owned subsidiary of Odebrecht Serviços e Participações (“OSP”) and maintained ownership of shares corresponding to 50.11% and 28.23% of the voting and total capital of Braskem, respectively. On the same date, the merger of Petrobras Química S.A. – Petroquisa (“Petroquisa”) into Petrobras was approved and Petrobras became the holder of 47.03% and 35.95% of the voting and total capital of Braskem, respectively. (b.2) On February 27, 2012, the company Braskem International GmbH (“Braskem Áustria”) was incorporated with the purpose of holding equity interests in other companies, in addition to performing financial and commercial operations. The capital stock was fully paid up by Braskem, a sole partner, in the amount of R$81 (EUR35thousand) (Note 14(b)). (b.3) On February 28, 2012, the Extraordinary Shareholders’ Meeting of Braskem approved the merger of the subsidiary Ideom Tecnologia Ltda., based on its net book value as of December 31, 2011, in the amount of R$20,762, pursuant to the terms and conditions set forth in the protocol and justification dated February 6, 2012. 9 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (b.4) On April 30, 2012, the capital stock of the subsidiaries Braskem Petroquímica S.A. (“Braskem Petroquímica”) and Rio Polímeros S.A. (“Riopol”) was increased in the amounts of R$649,639 and R$738,799, respectively (Note 14(b)), without the issue of new shares, as approved at the respective shareholders’ meetings. The increases occurred through utilization of the balances recorded under advance for future capital increase. (b.5) On June 27, 2012, Braskem Áustria incorporated Braskem Petroquímica Ibérica, S.L. (“Braskem Espanha”), which has capital of EUR 3 thousand. The purpose of this subsidiary is to hold equity interests in other companies. (b.6) On June 30, 2012, BRK was merged into its parent company OSP, which now holds 50.11% and 38.11% of the voting and total capital of Braskem, respectively. (c) Net working capital On June 30, 2012, net working capital at the Parent Company and Consolidated were negative R$2,131,500 and R$355,398, respectively. Because the consolidated figures are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements, any analysis of the parent company’s working capital will not reflect the actual liquidity position of the consolidated group. On the other hand, the consolidated negative net working capital wasrebalanced and does not represent any liquidity problem, in view of the US$250 million funding operation in July 2012 (Note 35 (b)). The Company also has two revolving credit lines that may be used at any time (Note 3.3). 10 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (d) Effect of foreign exchange variation The Company has balances and transactions in U.S. dollar, as well as financial investments, trade accounts receivable, trade payables, borrowings and sales. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date each operation occurs. These rates are informed by the Central Bank of Brazil. The following table shows the U.S. dollar average and end-of-period exchange rates for the periods in this report: U.S. dollar, end of period June 29, 2012 R$2.0213 December 30, 2011 R$1.8758 Appreciation of the U.S. dollar in relation to the Brazilian real 7.76% Average U.S. dollar rate Six-month period ended June 30, 2012 R$1.8663 Six-month period ended June 30, 2011 R$1.6318 Appreciation of the U.S. dollar in relation to the Brazilian real 14.37% 11 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem S.A. as of December 31, 2011 and for the year then ended, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2011 financial statements. (a) Consolidated quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. (b) Parent company quarterly information The parent company Quarterly Information was prepared and is being presented in accordance with pronouncement CPC 21. Significant accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2011 financial statements, except for the recognition of jointly controlled investments (Note 2.3). The accounting practice adopted complies with the alternative provided for by IAS 31and the corresponding CPC 19 (R1), which determine that such investments may initially be valued at their acquisition cost and subsequently using the equity method. Due to the accounting of jointly controlled companies using the equity method as of 2012, the balance of cash and cash equivalents in the consolidated statement of cash flow at the start of the period (January 1, 2012) was reduced by R$34,547, which corresponds to the balances at RPR, Propilsur and Polimerica on that date. Consolidated quarterly information On June 30, 2012, the Company began to recognize investments in jointly controlled companies in its financial statements using the equity method and no longer based on proportionate consolidation (Note 2.2) The consolidated information for prior periods will not be restated given the immateriality of the balances of these jointly controlled companies to the Company's financial statements. 12 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated The consolidated quarterly information includes the quarterly information of the Company and its subsidiaries (Note 2.2) and of the special purpose entity in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total interest - % Headquarters (Country) Jun/2012 Dec/2011 Jun/2011 Direct and indirect subsidiaries Braskem America, Inc. (“ Braskem America”) EUA 100.00 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") EUA 100.00 100.00 Braskem Argentina S.A. (“ Braskem Argentina”) Argentina 100.00 100.00 100.00 Braskem International GmbH ("Braskem Austria") (i) Austria 100.00 Braskem Chile Ltda. (“Braskem Chile”) Chile 100.00 100.00 100.00 Braskem Distribuidora Ltda.(“ Braskem Distribuidora”) Brazil 100.00 100.00 100.00 Braskem Netherlands B.V (“ Braskem Holanda”) Netherlands 100.00 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“ Braskem Finance”) Cayman Island 100.00 100.00 100.00 Braskem Idesa S.A.P.I (“ Braskem Idesa") Mexico 65.00 65.00 65.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 65.00 65.00 65.00 Braskem Importação e Exportação Ltda. (“Braskem Importação”) Brazil 100.00 100.00 100.00 Braskem Incorporated Limited (“ Braskem Inc”) Cayman Island 100.00 100.00 100.00 Braskem Mexico, S de RL de CV (“ Braskem Mexico”) Mexico 100.00 100.00 100.00 Braskem Participações S.A. (“ Braskem Participações”) Brazil 100.00 100.00 100.00 Braskem Petroquímica S.A. (“ Braskem Petroquímica”) Brazil 100.00 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") (ii) Spain 100.00 Braskem Qpar S.A. (“ Braskem Qpar”) Brazil 100.00 100.00 100.00 Cetrel S.A. ("Cetrel") Brazil 53.91 54.09 54.37 Common Industries Ltd. (“Common”) British virgin islands 100.00 100.00 100.00 Ideom T ecnologia Ltda. (“ Ideom”) (iii) Brazil 100.00 100.00 IQ Soluções & Química S.A.(“ Quantiq”) Brazil 100.00 100.00 100.00 IQAG Armazéns Gerais Ltda. (“IQAG”) Brazil 100.00 100.00 100.00 Lantana Trading Co. Inc. (“ Lantana”) Bahamas 100.00 100.00 100.00 Norfolk Trading S.A. (“ Norfolk”) Uruguai 100.00 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 100.00 Rio Polímeros S.A. (“ Riopol”) Brazil 100.00 100.00 100.00 Jointly-controlled subsidiaries Refinaria de Petróleo Riograndense S.A. (“ RPR”) Brazil 33.20 32.56 Polietilenos de America S.A.(“ Polimerica”) Venezuela 49.00 49.00 Polipropileno Del Sur S.A.(“ Propilsur”) Venezuela 49.00 49.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“ FIM Sol”) Brazil 100.00 100.00 100.00 (i) Company created in february 2012 (Nota 1 (b.2)). (ii) Company created in june 2012 (Nota 1 (b.5)). (iii) Merged into Braskem in February 2012 (Note 1 (b.3)). 13 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Non-controlling interest in the equity and results of operations of the Company’s subsidiaries Profit (loss) for Equity, adjusted the period, adjusted Jun/2012 Dec/2011 Jun/2012 Jun/2011 Braskem Idesa 115,137 93,578 (9,701) (2,248) Cetrel 129,733 121,744 5,580 9,548 Total Reconciliation of equity and profit (loss) for the period between parent company and consolidated Equity Profit (loss) for the period Jun/2012 Dec/2011 Jun/2012 Jun/2011 Parent Company Braskem shares owned by subsidiary of Braskem Petroquímica (48,892) (48,892) Non-controlling interest 244,870 215,322 (4,121) 7,300 Consolidated 3. Risk management Braskem is exposed to (i) market risks arising from variations in commodity prices, foreign exchange rates and interest rates; (ii) the credit risks of its counterparties in cash equivalents, financial investments and trade accounts receivable; and (iii) liquidity risks to meet its obligations related to financial liabilities. Braskem adopts procedures for managing market, credit and liquidity risks that are in conformity with the new financial policy approved by the Board of Directors on August 9, 2010. The purpose of risk management is to protect the cash flows of Braskem and reduce the threats to the financing of its operating working capital and investment programs. Market risk Braskem prepares a sensitivity analysis for the main types of market risk to which it is exposed, which is presented in Note 18.4. (a) Exposure to commodity risks Braskem is exposed to the variation in the prices of certain commodities and seeks to transfer the variations caused by fluctuations in market prices. On the other hand, during the first six months of 2012, the Company entered into derivative operations to hedge against the exposure to risks arising from isolated transactions involving the commodities naphtha and ethanol (Note 18.2.1). Additionally, an immaterial part of sales is performed based on fixed-price contracts or contracts with a maximum and/or minimum fluctuation range. These contracts can be commercial agreements or derivative contracts associated with future sales. 14 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (b) Exposure to foreign exchange risk Braskem has commercial operations denominated in or pegged to foreign currencies. Braskem’s inputs and products have prices denominated in or strongly influenced by international prices of commodities, which are usually denominated in U.S. dollar. Additionally, Braskem has long-term loans in foreign currencies that expose it to variations in the foreign exchange rate between the Brazilian real and the foreign currency, in particular the U.S. dollar. Braskem manages its exposure to foreign exchange risk through the combination of debt, financial investments and accounts receivable denominated in foreign currencies and through derivative operations. Braskem’s financial policy for managing foreign exchange risks provides for the maximum and minimum coverage limits that must be observed and which are continuously monitored by its Management. On June 30, 2012, Braskem prepared a sensitivity analysis for its exposure to U.S. dollar risk, as informed in Note 18.4(c). (c) Exposure to interest rate risk Braskem is exposed to the risk that a variation in floating interest rates causes an increase in its financial expense due to payments of future interest. Debt denominated in foreign currency subject to floating rates is mainly subject to fluctuations in Libor. Debt denominated in local currency is mainly subject to the variation in the Long-Term Interest Rate (“TJLP”), to fixed rates in Brazilian real and to the variation in the Interbank Certificate of Deposit (“daily CDI”) rate. Braskem has swap contracts designated as hedge accounting with asset positions subject to floating LIBOR and liability positions subject to fixed rates. On June 30, 2012, Braskem prepared a sensitivity analysis for the exposure to the floating interest rates Libor, CDI and TJLP, as informed in Notes 18.4(d), 18.4(e), 18.4(f), respectively. Exposure to credit risk The transactions that subject Braskem to the concentration of credit risks are mainly in current accounts with banks, financial investments and trade accounts receivable in which Braskem is exposed to the risk of the financial institution or customer involved. In order to manage this risk, Braskem maintains bank current accounts and financial investments with major financial institutions, weighting concentrations in accordance with the credit rating and the daily prices observed in the Credit Default Swap market for the institutions, as well as netting contracts that minimize the total credit risk arising from the many financial transactions entered into by the parties. On June 30, 2012, Braskem held netting contracts with Banco Citibank S.A. HSBC Bank Brasil S.A. – Banco Múltiplo, Banco Itaú BBA S.A. Banco Safra S.A. Banco Santander (Brasil) S.A. Banco Votorantim S.A. Banco West LB do Brasil S.A. Banco Caixa Geral – Brasil S.A. and Banco Bradesco S.A., which seek to mitigate credit and liquidity risks in the event of the insolvency of the parties involved. Approximately 27% of the amounts held in cash and cash equivalents (Note 5) and financial investments (Note 6) are contemplated by these agreements, whose related liabilities are accounted for under “borrowings” (Note 17). With respect to the credit risk of customers, Braskem protects itself by performing a rigorous analysis before granting credit and obtaining secured and unsecured guarantees when considered necessary. The maximum exposure to credit risk of non-derivative financial instruments on the reporting date is the sum of their carrying amounts less any provisions for impairment losses. On June 30, 2012, the balance of trade accounts receivable was net of allowance for doubtful accounts of R$277,189 (R$253,607 on December 31, 2011). 15 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Liquidity risk and capital management Braskem has a calculation methodology to determine operating cash and minimum cash for the purpose of, respectively: (i) ensuring the liquidity needed to comply with short-term obligations, calculated based on the operating disbursements projected for the following month; and (ii) ensuring that the Company maintains liquidity during potential crises, calculated based on the projected operating cash generation, less short-term debts, working capital needs and other items. In some borrowing agreements, Braskem has financial covenants that link net debt and the payment of interest to its consolidated EBITDA (earnings before interest, tax, depreciation and amortization) (Note 17). The Company’s Management monitors these indicators on a quarterly basis in U.S. dollar, as established in the borrowing agreements. Additionally, Braskem has two revolving credit lines amounting to: (i) US$350 million, which may be used without restriction for a period of three years as from September 2010; and (ii) US$250 million, which may be used without restriction for a period of five years as from August 2011. These credit facilities enable Braskem to reduce the amount of cash it holds. On June 30, 2012, Braskem had not drawn any credit from these lines. 16 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated 4. Business combination PP assets abroad – Dow Chemical On September 30, 2011, Braskem, through its subsidiaries Braskem America and Braskem Alemanha, acquired the PP business of Dow Chemical for R$607.6 million (US$323 million). On the same date, the amount of R$312,263 (US$166 million) was paid, which corresponds to the portion of accounts payables that were assumed in the transaction. The agreement also provided for adjustments to the amount paid based on the variation in trade accounts receivable and inventory, for which the final amount was a receivable of R$23.7 million (US$12.3 million) by the acquirers. The negotiation included four industrial units, of which two are in the United States and two in Germany, with combined annual production capacity of 1,050 thousand tons of PP. In the United States and Germany, the acquisition included mainly industrial plants, trade accounts receivable, inventory and assumed liabilities related to the business operation. In the United States, the acquired plants are located in the state of Texas and have annual production capacity of 505 thousand tons of PP. In Germany, the plants have annual production capacity of 545 thousand tons of PP. The amount paid includes trade accounts receivable and inventory located in Mexico through the subsidiary Braskem México, in the amount of R$13.2 million (US$7.6 million), net of the accounts payable assumed. Since it represented an isolated asset acquisition closed in the short term with the sale of inventory and the financial settlement of accounts receivable and payable, this part of the operation is not considered a business combination. The effective settlement of the operation by the parties occurred on September 30, with financial settlement on October 3, 2011. Until the effective payment to Dow Chemical, the acquirers did not make any relevant decisions regarding the operations of the plants, which began to occur only after October 3. The rights and obligations generated as of October 1, 2011 are the responsibility of the acquirers, such as the inventory produced and the new obligations assumed. The reasons mentioned above lead to the conclusion that the acquisition of control occurred on October 3, 2011, the date of the registration of the business combination and as of when the acquired assets and liabilities were consolidated into Braskem’s financial statements. This acquisition was approved by Brazil’s antitrust authority CADE ( Conselho Administrativo de Defesa Econômica ) on February 8, 2012, by the corresponding U.S. regulatory body on September 9, 2011, and by the European antitrust authorities on September 28, 2011. The allocation of the amounts of the assets acquired and liabilities assumed in the financial statements for the year ended December 31, 2011 was made on a preliminary basis by the acquirers. The Company contracted independent experts to measure the fair value of this acquisition, which was concluded in the second quarter of 2012. As a result of this assessment, and as required by IFRS 3 and its corresponding CPC 15 (R1), the Company recognized, retrospectively, the following amounts in the 2011 financial statements: (i) addition of property, plant and equipment, in the amount of R$36,526; 17 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (ii) effect on deferred income tax loss, in the amount of R$15,021. The Company also recognized a credit, in the amount of R$8,540, related to an adjustment in the amount paid, as provided for by the initial agreement. Therefore, the Company recognized a gain (bargain purchase) of R$30,045 (US$16.3 million) in the 2011 financial statements under “retained earnings”. The Company also recognized depreciation on the fair value adjustment in the amount of R$1,992, and its deferred income tax effect in the amount of R$639. The following table summarizes the consideration paid to Dow Chemical and the fair values of the assets acquired and liabilities assumed, which were recognized retrospectively in the financial statements of December 31, 2011: United States Germany Total business combination Mexico Total Transferred consideration Cash 285,135 285,551 570,686 13,214 583,900 Total transferred consideration (A) Recognized values of identifiable assets acquired and liabilities assumed Current assets Trade receivable accounts 143,932 133,438 277,370 18,948 296,318 Inventories 161,617 126,385 288,002 12,661 300,663 Non-current assets Property, plant and equipment 137,186 222,483 359,669 359,669 Current liabilities Trade payables (140,558) (153,310) (293,868) (18,395) (312,263) Other payable accounts (845) (141) (985) (985) Non-current liabilities Deferred income tax (6,374) (8,647) (15,021) (15,021) Pension plans (14,436) (14,436) (14,436) Total comprehensive identified assets and assumed liabilities in a fair value (B) Result of business combination (A) - (B) A specialized independent company estimated the fair value of assets acquired and liabilities assumed, based on the following assumptions: (i) the fair value of trade accounts receivable was calculated based on the collectability of the receivables acquired; (ii) the fair value of inventory was calculated considering the net realizable value of inventories; 18 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (iii) the method used to calculate the value of property, plant and equipment was the “replacement cost approach”, reduced by economic and functional obsolescence. The Management, together with its external valuation experts, believed that because it uses the unit value of each asset comprising the plant, the “market approach” would not reflect the actual economic value, since it would not consider the costs with the technologies installed, the costs with installation-support and the active connection with the production and distribution system. During the valuation process, the following information was considered: (a) the installation cost of similar plants; (b) the most recent quotes for the expansion and replacement of similar assets; (c) the cash price for replacing the asset, considering the use conditions on the inspection date; and (d) the projected cash flows of the business. (iv) the fair value of trade payables was determined based on the amount paid to settle the obligations by Dow during the negotiation; and (v) the fair value of private pension plans was determined based on the net present value of actuarial liabilities. The information related to the other business combinations carried out by the Company was presented in Note 5 to the annual financial statements for 2011. 19 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated 5. Cash and cash equivalents Parent Company Consolidated Jun/2012 Dec/2011 Jun/2012 Jun/2011 Cash and banks 9,841 69,306 364,736 349,916 Cash equivalents: Domestic market 2,499,010 1,748,027 2,657,622 1,899,825 Foreign market 173,477 407,002 275,098 737,078 Total This table was presented in the 2011 annual financial statements of the Company, in Note 6. 6. Financial investments Parent Company Consolidated Jun/2012 Dec/2011 Jun/2012 Dec/2011 Held-for-trading Investments in FIM Sol 39,496 36,410 39,496 36,410 Investments in foreign currency 7,049 10,716 7,049 10,716 Shares 3,023 3,023 3,023 3,023 Loans and receivables Investments in FIM Sol 90,624 116,007 90,624 116,007 Held-to-maturity Quotas of investment funds in credit rights 43,017 34,720 43,017 34,720 Restricted deposits 4,378 2,823 7,415 4,173 Investments in time deposit 50,655 Investments in foreign currency 304,159 Compensation of investments in foreign currency (i) (304,159) Total In current assets 144,570 168,979 169,962 170,297 In non-current assets 43,017 34,720 71,317 34,752 Total This table was presented in the 2011 annual financial statements of the Company, in Note 7. (i) On June 30, 2012, Braskem Holanda had a balance of financial investments held-to-maturity that was irrevocably offset by an export prepayment agreement of the Parent Company, in the amount of US$150million, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco (Note 17(b)). This accounting offset was carried out in accordance with CPC 39, which provides for the possibility of offsetting financial instruments when there is intent and rightfully executable right to realize an asset and settle a liability simultaneously. 20 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated 7. Trade accounts receivable Parent company Consolidated Jun/2012 Dec/2011 Jun/2012 Dec/2011 Consumers: Domestic market 784,709 660,289 1,064,324 866,168 Foreign market 680,665 676,122 1,355,760 1,282,251 Allowance for doubtful accounts (204,254) (189,071) (277,189) (253,607) Total In current assets 1,208,373 1,097,482 2,087,627 1,843,756 In non-current assets 52,747 49,858 55,268 51,056 Total This table was presented in the 2011 annual financial statements of the Company, in Note 8. 8. Inventories Parent company Consolidated Jun/2012 Dec/2011 Jun/2012 Dec/2011 Finished goods 1,626,842 1,192,940 3,082,638 2,444,547 Raw materials, production inputs and packaging 831,822 620,877 1,106,043 866,206 Maintenance materials 98,878 95,980 191,125 183,779 Advances to suppliers 11,874 16,522 78,626 58,200 Imports in transit and other 48,886 42,190 75,257 70,790 Total This table was presented in the 2011 annual financial statements of the Company, in Note 9. 21 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated 9. Related parties The information concerning related parties was presented in the 2011 annual financial statements of the Company, in Note 10. (a) Parent company Balances at June 30, 2012 Assets Liabilities Current Non-current Current Non-Current Trade accounts receivable Related Parties Other Total Related Parties Total Trade payables Advances from customers Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Advance to export Payable notes Advance to export Current accounts Payable notes Subsidiaries Braskem America 12,068 1,485 13,553 1 1 Braskem Argentina 46,452 46,452 Braskem Chile 2,809 2,809 Braskem Distribuidora 5,688 5,688 Braskem Holanda 11,930 108 12,038 453,689 23,368 7,765 484,822 2,493,932 2,493,932 Braskem Idesa 504 504 Braskem Importação 115 115 Braskem Inc 12,073 12,073 7,324 7,324 2,722,364 52,659 783 2,775,806 3,210,303 85,245 3,295,548 Braskem México 581 581 Braskem Participações 96 96 1,507 1,507 Braskem Petroquímica 26,160 14,273 (i) 40,433 58,341 58,341 451 451 Braskem Qpar 509 326 835 352,625 352,625 171 171 Cetrel 3,188 3,188 IQAG 733 733 Lantana 58 58 Politeno Empreendimentos 15 15 Quantiq 6,009 7,729 (i) 13,738 19,874 19,874 145 145 79,741 79,741 Riopol 7,085 71 7,156 154 154 255,481 255,481 Jointly-controlled subsidiaries Polimerica 3,497 3,497 Propilsur 6,658 6,658 Associated companies Borealis 4 186 190 Sansuy 15,136 15,136 Related companies Construtora Norberto Odebrecht ("CNO") 333 333 Petrobras 60,511 44,201 60,511 1,247,207 1,247,207 Petrobras International Finance ("PifCo") 65,340 65,340 Outros 87 87 EPE FIM Sol 2,402,294 (ii) 2,402,294 Total (i) Amounts in "dividends and interest on capital receivable". (ii)Amounts in "cash and cash equivalents" : R$ 2,272,174 and in "financial investments": R$ 130,120. 22 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to June 30, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 5,425 1,413 Braskem Argentina 59,906 1,924 Braskem Chile 21,438 119 Braskem Finance 1 Braskem Holanda 246,737 (301,120) Braskem Idesa 14 Braskem Inc 21,069 1,096,587 (631,305) Braskem Petroquímica 180,481 100,280 Braskem Qpar 22,548 41,926 Ideom 2 5,500 Lantana 4 Quantiq 95,635 4,815 Riopol 71,688 49,295 Jointly-controlled subsidiaries RPR 1,940 1,482 743 Associated companies Borealis 35,694 Sansuy 13,504 6,902 Related companies CNO 156,758 OSP 87,538 Petrobras 321,686 5,153,849 2,341 Other 82,459 Post-employament benefit plan Odebrecht Previdência Privada ("Odeprev") 12,490 Total 23 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2011 Assets Liabilities Current Non-current Current Non-current Trade accounts receivable Other receivable Other Total Related parties Total Trade payables Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total Current accounts Loan agreements Advance for future capital increase Advance to export Payable notes Advance to export Current accounts Payable notes Subsidiaries Braskem America 8,164 8,164 Braskem Argentina 37,149 37,149 Braskem Chile 496 10 506 Braskem Distribuidora 5,500 5,500 Braskem Holanda 171,590 171,590 7,157 7,157 1,155,493 1,155,493 Braskem Importação 119 119 Braskem Inc 30,641 30,641 6,633 6,633 2,307,204 56,309 72,633 2,436,146 3,448,165 7,203 3,455,368 Braskem México 581 581 Braskem Petroquímica 77,055 14,273 (i) 91,328 649,639 649,639 25,523 25,523 17,726 17,726 Braskem Participações 96 96 1,497 1,497 Braskem Qpar 3,137 3,137 155,712 155,712 1,100 1,100 Cetrel 58 58 Ideom 189 189 8,987 8,987 18,899 18,899 IQAG 115 115 Lantana 54 54 Politeno Empreendimentos 1 1 Quantiq 7,788 15,995 (i) 23,783 5,022 5,022 246 246 14,275 14,275 Riopol 12,977 12,977 738,799 738,799 10,476 10,476 97,136 97,136 687 380,141 171,273 6,633 1,388,438 1,566,344 2,363,506 56,309 7,157 72,633 Jointly-controlled subsidiaries RPR Propilsur 5,196 5,196 Polimerica 3,497 3,497 8,693 8,693 Associated companies Borealis 2,936 187 3,123 2,936 187 Related companies CNO 4,128 4,128 Petrobras 5,329 15,990 21,319 58,169 58,169 1,360,267 1,360,267 Outros 19,953 103 20,056 9,930 9,930 16,093 41,375 58,169 1,374,325 EPE FIM Sol 1,665,817 (ii) 1,665,817 1,665,817 Total 377,404 25,660 2,099,149 171,273 64,802 1,388,438 1,624,513 3,737,831 56,309 7,157 72,633 (i) Amounts in "dividends and interest on capital receivable". (ii)Amounts in "cash and cash equivalents" : R$ 1,513,400 and in "financial investments": R$ 152,417. 24 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to June 30, 2011 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 5,106 (208) Braskem Argentina 25,977 (2,172) Braskem Chile 5,682 6,312 Braskem Distribuidora (166) Braskem Holanda 231,186 21,545 Braskem Idesa 48 Braskem Importação (7) Braskem Inc 1,742,080 231,552 Braskem Participações 3 Braskem Petroquímica 62,427 20,508 (346) Braskem Qpar 2,642 32,986 45,681 Cetrel 71 16,769 Ideom 10 760 IQAG (17) ISATEC 117 55 Lantana (3) Politeno Empreendimentos 2 Quantiq 52,469 4,999 1,662 Riopol 15,782 133,717 1,561 Jointly-controlled subsidiary RPR 13,276 6,540 Associated companies Borealis 93,034 Related companies BRK (11) CNO 79,551 Odebrecht 1,221 13 OSP 104,184 Petrobras 442,110 3,552,599 2,150 PifCo 7,446 Other 539,567 Post-employament benefit plan Odeprev 5,064 Total 25 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (b) Consolidated Balances at June 30, 2012 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Total Related parties Total Trade payables Loan Other Receivable notes agreements receivable Jointly-controlled subsidiaries Polimerica 3,497 3,497 Propilsur 6,658 6,658 RPR 2,575 Associated companies Borealis 264 186 450 Sansuy 15,136 15,136 Related companies CNO 333 Petrobras 60,511 105,895 166,406 1,716,221 PifCo 70,880 70,880 Other 87 87 Total Income statement transactions from January to June 30, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 2,247 17,877 743 Associated companies Borealis 41,539 Sansuy 13,504 6,902 Related parties CNO 156,806 OSP 87,538 Petrobras 477,410 8,352,188 1,992 Other 83,084 Post-employment benefit plan Odeprev 14,469 Total 26 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2011 Assets Liabilities Current Non-current Current Non-current Trade accounts Other Payable accounts to receivable receivable Total Related parties Trade payables related parties Advance for future Loan agreements capital increase Jointly-controlled subsidiaries Propilsur 2,598 2,598 24,855 Polimerica 1,748 1,748 19,978 Associated companies Borealis 2,936 187 3,123 Related parties CNO 4,128 Petrobras 6,887 81,955 88,842 58,169 1,777,503 Other 19,954 103 20,057 10,003 Total 27 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to June 30, 2011 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 13,615 18,770 (56) Associated companies Borealis 93,034 Related companies BRK (11) CNO 79,551 OSP 104,184 Petrobras 712,945 6,481,978 2,150 Pfico 7,446 Other 542,051 Post-employment benefit plan Odeprev 6,866 Total (c) Key management personnel Non-current liabilities Jun/2012 Dec/2011 Long-term incentives 2,172 4,121 Total Income statement transactions Parent Company Consolidated Jun/2012 Jun/2011 Jun/2012 Jun/2011 Remuneration Short-term benefits to employees and managers 26,302 22,693 26,302 25,168 Post-employment benefit 102 98 102 121 Long-term incentives 298 569 298 569 Total 28 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Taxes recoverable Parent Company Consolidated Note Jun/2012 Dec/2011 Jun/2012 Dec/2011 Parent Company and subsidiaries in Brazil Excise tax (IPI) 32,663 30,625 36,248 31,575 Value-added tax on sales and services (ICMS) 626,818 649,546 1,056,783 1,057,964 Social integration program (PIS) and social contribution on revenue (COFINS) 539,118 280,480 736,339 470,962 PIS and COFINS - Law 9,718/98 153,620 151,457 159,896 157,733 PIS - Decree-Law 2,445 and 2,449/88 90,857 180,234 110,595 199,972 Income tax and social contribution (IR and CSL) 273,994 242,615 412,930 372,489 Tax on net income (ILL) 15,175 14,912 15,175 14,912 REINTEGRA program (a) 97,171 13,804 122,248 17,924 Additional state income tax (AIRE) 56,001 56,001 56,001 56,001 Other 39,827 49,558 68,216 81,345 Foreign subsidiaries Value-added tax 122,100 64,291 Income tax 17,346 17,332 Other 296 Total In current assets 800,106 606,258 1,300,513 1,036,253 In non-current assets 1,125,138 1,062,974 1,613,660 1,506,247 Total The information related to taxes recoverable was presented in the 2011 annual financial statements of the Company, in Note 11. (a) REINTEGRA Program On December 14, 2011, Federal Law 12,546 was approved, which created the program called “REINTEGRA”. The program aims to refund to exporters the federal taxes levied on the production chain for goods sold abroad. The realization of such credits may occur in two ways: (i) to offset PIS and COFINS taxes; or (ii) as cash refund. The Company opted for cash refund. 29 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Judicial deposits Parent Company Consolidated Jun/2012 Dec/2011 Jun/2012 Dec/2011 Judicial deposits Tax contingencies 95,672 96,081 104,797 105,611 Labor and social security contingencies 54,626 50,595 65,875 60,187 Other 4,914 4,916 6,159 8,422 Total This table was presented in the 2011 annual financial statements of the Company, in Note 12. Insurance claims On June 30, 2012, the main amounts under this item were as follows: (i) damages receivable for losses that occurred in December 2010 and February 2011 in the furnaces and electric system at the Olefins plants of the Basic Petrochemicals unit of the Northeast Complex in the amounts of R$84,940 and R$28,575, respectively; and (ii) damages receivable for losses at the Chlor-Alkali plant in the state of Alagoas in the amount of R$7,137. In the first half of 2012, Braskem received the amount of R$36,545 from insurers related to damages for the losses that occurred in the furnaces of the Olefins plants. On June 30, 2012, the amounts of damages expected to be received within 12 months were transferred to current assets, under “other accounts receivable” (Note 13), in the amount of R$68,731, of which R$40,426 are related to the losses mentioned in item (i) of this note. The information related to insurance claims was presented in the 2011 annual financial statements, in Note 13. 30 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Other accounts receivable - consolidated The information related to other accounts receivable was presented in the 2011 annual financial statements, in Note 14. (a) Current The main balances forming this line under current assets are: (i) R$101,888 in advances to service suppliers (R$96,213 on December 31, 2011); and (ii) R$68,731 in insurance claims, which were transferred to current assets, in accordance with the estimated receivable dates (Note 12). (b) Non-current On June 30, 2012, the main balance under this item refers to credits from the mandatory Eletrobras loan in the periods from 1977 to 1986 and 1987 to 1994, in the amount of R$80 million . 31 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Investments The information related to investments was presented in the Company’s 2011 annual financial statements, in Note 15. (a) Information on investments Parent company Interest in total capital (%) Jun/2012 Adjusted net profit (loss) for the period Adjusted equity Jun/2012 Jun/2011 Jun/2012 Dec/2011 (a.1) Investments of the parent company Subsidiaries Braskem Alemanha 5.66 (45,348) 191,356 208,192 Braskem America 100.00 252,851 25,636 746,712 480,405 Braskem Argentina 96.77 (523) 2,320 3,942 4,465 Braskem Austria (i) 100.00 81 Braskem Chile 99.02 150 (135) 1,693 1,543 Braskem Distribuidora 100.00 6,561 (5,301) 101,051 94,490 Braskem Holanda 100.00 11,414 13,223 527,528 489,925 Braskem Finance 100.00 (25,643) (102,997) (116,633) (90,990) Braskem Idesa 65.00 (27,719) (7,192) 328,964 267,367 Braskem Importação 0.04 (1) 8 204 205 Braskem Inc. 100.00 27,475 (49,196) 215,465 187,990 Braskem Participações 100.00 286 1,231 1,637 781 Braskem Petroquímica 100.00 22,280 7,988 1,585,147 913,193 Braskem Qpar 96.96 (49,646) 72,795 2,672,410 2,722,056 Cetrel 52.67 11,569 20,563 305,935 290,192 Ideom (ii) 100.00 (10,748) 20,762 IQAG 0.12 627 371 2,820 1,690 Petroquímica Chile 97.96 212 1,016 6,920 6,708 Politeno Empreendimentos 99.98 (2) (4) 29 31 Quantiq 99.90 7,524 10,533 236,424 228,899 Riopol 100.00 43,356 64,864 2,549,730 1,767,574 Jointly-controlled subsidiary RPR 33.20 2,696 8,860 120,534 120,655 Associates Borealis 20.00 5,703 7,533 155,060 149,349 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 649 1,561 47,343 66,606 Sansuy 20.00 (12) (12) 1,942 1,954 (i) Company incorporated in February 2012 (Note 1(b.2)). (ii) Company merged into Braskem in February 2012 (Note 1(b.3)). 32 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Parent company Interest in total capital (%) Jun/2012 Adjusted net profit (loss) for the period Adjusted equity Jun/2012 Jun/2011 Jun/2012 Dec/2011 (a.2) Investiments of subsidiaries Braskem America Braskem America Finance 100.00 (505) (5,605) (3,506) Braskem Chile Braskem Argentina 3.17 (523) 2,320 3,942 4,465 Petroquímica Chile 2.03 212 1,016 6,920 6,708 Braskem Distribuidora Braskem Argentina 0.06 (523) 2,320 3,942 4,465 Lantana 96.34 6,845 (4,947) 95,117 88,272 Braskem Holanda Braskem Alemanha 94.34 (45,348) 191,356 208,192 Propilsur 49.00 (515) (310) 107,909 103,419 Polimerica 49.00 (13) (132) 74,045 71,377 Braskem Idesa Braskem Idesa Serviços 100.00 234 2,448 1,982 Braskem Importação Braskem México 0.03 259 1,033 3,065 2,237 Braskem Inc. Braskem Chile 0.98 150 (135) 1,693 1,543 Lantana 3.66 6,845 (4,947) 95,117 88,272 Petroquímica Chile 0.01 212 1,016 6,920 6,708 Braskem Participações Braskem Importação 99.96 (1) 8 204 205 Braskem México 99.97 259 1,033 3,065 2,237 Politeno Empreendimentos 0.02 (2) (4) 29 31 Quantiq 0.10 7,524 10,533 236,424 228,899 Braskem Petroquímica Braskem Qpar 3.04 (49,646) 72,795 2,672,410 2,722,056 Cetrel 1.24 11,569 20,563 305,935 290,192 Common Norfolk 100.00 6,076 (2,376) 68,071 61,995 Quantiq IQAG 99.88 627 371 2,820 1,690 Braskem Qpar Common 100.00 550 (324) 7,456 6,906 Consolidated Interest in total capital (%) Jun/2012 Adjusted net profit (loss) for the period Adjusted equity Jun/2012 Jun/2011 Jun/2012 Dec/2011 Associates Borealis 20.00 5,703 7,533 155,060 149,349 Codeverde 35.97 649 1,561 47,343 66,606 Sansuy 20.00 (12) (12) 1,942 1,954 33 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (b) Changes in investments in subsidiaries, jointly-controlled subsidiaries and associates Parent company Balance at Dec/2011 Merger Shares acquisition Capital increase Dividends and interest on capital Equity in results of investees Goodwill amortization Other Interest gain Currency translation adjustments Balance at Jun/2012 Effect of results Adjustment of profit in inventories Subsidiaries Domestic subsidiaries Braskem Distribuidora 94,490 6,561 101,051 Braskem Participações 781 286 570 1,637 Braskem Petroquímica (ii) 773,644 649,639 22,280 1,539 (1,718) 34 1,445,418 Braskem Qpar 3,632,228 (48,136) 1,609 (42,835) 3,542,866 Cetrel 147,638 254 6,392 (956) 1,477 154,805 Ideom (i) 20,762 (23,387) 2,625 Politeno Empreendimentos 31 (2) 29 Quantiq 234,169 7,525 190 18 241,902 Riopol (ii) 1,765,777 738,799 43,356 477 2,548,409 RPR 40,063 (1,689) 1,649 40,023 18 Fore ign subsidiarie s Braskem Alemanha 12,853 (2,567) 545 10,831 Braskem America 488,191 252,851 2,025 3,645 746,712 Braskem Argentina 3,127 (523) 1,338 3,942 Braskem Austria 81 81 Braskem Chile 1,543 150 1,693 Braskem Holanda 507,737 11,414 8,377 527,528 Braskem Idesa 173,488 34,869 (18,017) 23,486 213,826 Braskem Inc. 187,990 27,475 215,465 Petroquímica Chile 6,708 212 6,920 Total subsidiaries and jointly-controled 18 Associate Borealis 29,870 1,142 31,012 Total associate (i) Company merged into Braskem in February 2012 (Note 1(b.2)). (ii) On April 30, 2012, the capital stock of these subsidiaries was increased though Advance for Future Capital Increase (AFAC) (Note 1 (b.4)). 34 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (c) Breakdown of equity accounting results Parent company Consolidated Jun/2012 Jun/2011 Jun/2012 Jun/2011 Equity in results of subsidiaries 320,709 113,494 118 (293) Equity in results of associate and jointly-controlled subsidiary 1,142 2,227 589 1,871 Amortization of fair value adjustment (45,509) (i) (48,546) Provision for losses on investments (25,625) (83,760) (18) Dividends from other investments / other 1,373 420 1,373 (2,308) (i) Amortization of fair value adjustments comprises the following: · R$42,835 related to the amortization of fair value adjustments on the assets and liabilities from the acquisition of Quattor. This amount is distributed in the following items of the consolidated statement of operations: “net sales revenue”, in the amount of R$9,718; “cost of sales”, in the amount of R$46,672; “general and administrative expenses” in the amount of R$45, and “financial results”, in the amount of R$8,466. The effect of deferred income tax and social contribution was R$22,066. · R$2,674 related to the amortization of goodwill from fair value adjustments on property, plant and equipment of the subsidiaries Braskem Petroquímica and Cetrel. 35 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Property, plant and equipment Parent company Jun/2012 Dec/2011 Cost Accumulated depreciation/ depletion Net Cost Accumulated depreciation/ depletion Net Land 84,112 84,112 84,112 84,112 Buildings and improvements 1,434,136 (656,245) 777,891 1,429,520 (632,144) 797,376 Machinery, equipment and installations 15,465,291 (7,136,247) 8,329,044 14,900,873 (6,767,658) 8,133,215 Projects in progress 2,772,726 2,772,726 2,618,316 2,618,316 Other 511,225 (316,292) 194,933 499,450 (306,491) 192,959 Impairment (159,892) (159,892) (160,036) (160,036) Total Consolidated Jun/2012 Dec/2011 Cost Accumulated depreciation/ depletion Net Cost Accumulated depreciation/ depletion Net Land 419,284 419,284 418,426 418,426 Buildings and improvements 1,876,246 (710,512) 1,165,734 1,859,991 (678,524) 1,181,467 Machinery, equipment and installations 23,480,852 (8,615,728) 14,865,124 22,782,338 (7,923,353) 14,858,985 Projects in progress 4,286,872 4,286,872 3,771,381 3,771,381 Other 922,038 (400,933) 521,105 941,649 (349,151) 592,498 Impairment (159,892) (159,892) (160,036) (160,036) Total This table was presented in the Company’s 2011 annual financial statements, in Note 16. The projects in progress mainly relate to operating improvements to increase the economic useful life of machinery and equipment and to the expansion projects, particularly the expansion of the PVC plant in the state of Alagoas and the construction of a new Butadiene plant in the state of Rio Grande do Sul. In addition, this balance includes the Company's investment in Mexico called Ethylene XXI, for the construction of an ethylene and polyethylene plant through the subsidiary Braskem Idesa. Impairment test for property, plant and equipment In the first quarter of 2012, with the announcement of the shutdown of the refinery of Sunoco (Note 1 (a)), the Company's Management decided to conduct impairment testing of the Cash Generating Unit (“CGU”) composed of the PP plants in the United States and that is part of the International Business operating segment, in accordance with the guidelines in CPC 1 (IAS 36). The test did not indicate the need to provision for the impairment loss of this CGU. The following premises were adopted to determine the discounted cash flow: cash flow for 5 years based on the Business Plan, discount rate based on the Weighted Average Cost of Capital (WACC) of 8.1% p.a. and growth rate to determine the perpetuity based on the annual inflation as measured by the U.S. Consumer Price Index (CPI) of 2.3% p.a. 36 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Given the potential impact on cash flows of the “discount rate” and the “growth rate in perpetuity”, a sensitivity analysis was conducted based on changes in these variables, which confirmed that there was no need for recording a provision. The sensitivity analysis included two scenarios: (i) +0.5% in the discount rate; and (ii)-0.5% in the growth rate in perpetuity. There were no significant events or circumstances in the period ended June 30, 2012 that indicated the need for impairment testing on the property, plant and equipment of the other CGUs and/or operating segments of the Company. Intangible Assets Consolidated Parent company Jun/2012 Dec/2011 Jun/2012 Cost Accumulated amortization Net Cost Accumulated amortization Net Net Goodwill based on future profitability 3,194,545 (1,130,794) 2,063,751 3,194,545 (1,130,794) 2,063,751 2,058,874 Trademarks and patents 209,103 (66,805) 142,298 189,745 (62,217) 127,528 51,459 Software and use rights 434,699 (188,584) 246,115 410,231 (162,444) 247,787 143,496 Contracts with customers and suppliers 671,190 (122,839) 548,351 671,190 (93,564) 577,626 Total This table was presented in the 2011 annual financial statements of the Company, in Note 17. Impairment testing of intangible assets with indefinite useful life In December 2011, the Company tested intangible assets for impairment and did not identify any losses. The projection of cash flows used was 5 years as from December 2011. The following assumptions were adopted to determine value through the discounted cash flow method: projections of cash flows based on estimates of the business for future cash flows, discount rates based on the Weighted Average Cost of Capital (WACC) and growth rates to determine perpetuity based on annual inflation measured by the IPCA consumer price index ( Índice Nacional de Preços ao Consumidor Amplo ). There were no significant events or circumstances in the period ended June 30, 2012 that indicated the need for impairment testing of the intangible assets with indefinite useful life. 37 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Borrowings Annual financial charges Consolidated Mone tary restate ment Average inte rest (unle ss otherwise stated) Jun/2012 Dec/2011 Foreign currency Bonds and MTN (i) Note 17 (a) Note 17 (a) 8,669,641 6,147,427 Advances on exchange contracts (ii) US dollar exchange variation 2.03% 131,668 Export prepayments Note 17 (b) Note 17 (b) 929,017 1,781,346 BNDES Note 17 (c) Note 17 (c) 460,195 413,722 Export credit notes Note 17 (d) Note 17 (d) 779,023 723,153 Project financing (NEXI) (iii) Yen exchange variation 0.95% above Libor 26,318 Other US dollar exchange variation 1.69% above Libor 759,203 476,086 Transactions costs, net (80,822) (84,525) Local currency Export credit notes Note 17 (d) Note 17 (d) 1,980,193 2,281,814 BNDES Note 17 (c) Note 17 (c) 2,497,894 2,556,521 BNB/ FINAME/ FINEP/ FUNDES 6.93% 655,660 504,476 BNB/ FINAME/ FINEP/ FUNDES T JLP 0.31% 32,079 40,372 Other Post-fixed monetary correction 106% of CDI 11,252 148,158 Transactions costs, net (378) (1,724) Total Current liabilities 1,385,407 1,391,779 Non-current liabilities 15,307,550 13,753,033 Total (i) Medium Term Notes (MTNs) (ii) In February 2012, the Company prepaid this borrowing. (iii) In June 2012, the Company paid at maturity the borrowing denominated in yen contracted from NEXI. Parent company Jun/2012 Dec/2011 Foreign currency Current liabilities 319,092 409,580 Non-current liabilities 7,267,814 7,586,674 Local currency Current liabilities 664,239 551,939 Non-current liabilities 3,723,414 3,689,522 Current liabilities 983,331 961,519 Non-current liabilities 10,991,228 11,276,196 Total The information related to borrowings was presented in the 2011 annual financial statements of the Company, in Note 19. 38 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (a) Bonds and MTN Issue date Issue amount (US$ in thousands) Maturity Interest (% per year) Consolidated Jun/2012 Dec/2011 July 1997 250,000 June 2015 9.38 132,949 123,379 January 2004 250,000 January 2014 11.75 179,292 166,392 September 2006 275,000 January 2017 8.00 273,223 253,563 June 2008 500,000 June 2018 7.25 1,015,738 942,622 May 2010 400,000 May 2020 7.00 811,710 752,951 May 2010 350,000 May 2020 7.00 714,746 663,296 October 2010 450,000 no maturity date 7.38 925,610 858,981 April 2011 750,000 April 2021 5.75 1,529,008 1,419,013 July 2011 500,000 July 2041 7.13 1,042,254 967,230 February 2012 (i) 250,000 April 2021 5.75 511,378 February 2012 (ii) 250,000 no maturity date 7.38 514,331 May 2012 (iii) 500,000 May 2022 5.38 1,019,402 Total (i) On February 2, 2012, the Company concluded the bond issue in the amount of US$250 million that represented an additional issue to the operation that Braskem Finance carried out in April 2011, in the amount of US$750 million. (ii) On February 14, 2012, the Company concluded the bond issue in the amount of US$250 million that represented an additional issue to the perpetual bond issue carried out by Braskem Finance in October 2010 in the amount of US$450 million. (iii) On May 2, 2012, the subsidiary Braskem Finance concluded the US$500 million bond issue with an interest coupon of 5.375% per annum and an effective yield for investors of 5.4% per annum. The bonds mature in May 2022 and have semiannual interest payments on May 2 and November 2 of each year. (b) Export prepayments (“EPP”) Issue date Initial amount of the transaction (US$ thousand) Maturity Charges (% per year) Consolidated Jun/2012 Dec/2011 December 2005 55,000 December 2012 US dollar exchange variation + semiannual Libor + 1.60 13,903 25,803 July 2006 (i) 95,000 June 2013 US dollar exchange variation + 3.17 33,416 July 2006 (i) 75,000 July 2014 US dollar exchange variation + 2.73 72,696 March 2007 (i) 35,000 March 2014 US dollar exchange variation + 4.10 47,147 April 2007 (ii) 150,000 April 2014 US dollar exchange variation + 3.40 282,206 March 2010 (i) 100,000 March 2015 US dollar exchange variation + 4.67 190,808 May 2010 150,000 May 2015 US dollar exchange variation + semiannual Libor + 2.40 304,037 282,093 June 2010 (i) 150,000 June 2016 US dollar exchange variation + semiannual Libor + 2.60 281,869 December 2010 100,000 December 2017 US dollar exchange variation + semiannual Libor + 2.47 203,856 187,783 March 2011 (iii) 200,000 February 2021 US dollar exchange variation + semiannual Libor + 1.20 407,221 377,525 Total (i) The Company prepaid these borrowings. 39 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (ii) On June 30, 2012, the balance of financial investments of Braskem Holanda was irrevocably offset in the consolidated financial statements using the balance of EPP of the Parent Company (Note 6). (iii) The operation establishes formal financial covenants between the Company and the financial institution (Note 17(h)). (c) BNDES borrowings Braskem has borrowings contracted with the Brazilian Development Bank (BNDES), with a breakdown by project presented below: Consolidated Projects Issue date Maturity Charges (% per year) Jun/2012 Dec/2011 Foreign currency Other 2005/2006 October 2016 US dollar exchange variation + 6.39 to 6.59 11,281 11,764 Other 2005/2006 May 2013 Monetary variation (UMBNDES) + 5.49 to 6.29 2,424 3,683 Plant PP - Paulinia 2006 January 2015 US dollar exchange variation + 6.49 23,059 25,546 Limit of credit UNIB-South 2006 July 2014 US dollar exchange variation + 5.41 to 6.09 14,941 17,866 Braskem Qpar expansion 2006/2007/2008 April 2016 US dollar exchange variation + 6.09 to 6.59 40,688 44,047 Braskem Qpar expansion 2006/2007/2008 January 2015 Monetary variation (UMBNDES) + 6.24 2,580 2,862 Limit of credit I 2007 April 2015 US dollar exchange variation + 4.91 to 5.80 52,176 57,813 Green PE 2009 July 2017 US dollar exchange variation + 6.17 48,761 49,463 Limit of credit II 2009 January 2017 US dollar exchange variation + 6.17 103,667 87,694 Plant expansion PVC Alagoas 2010 January 2020 US dollar exchange variation + 6.17 73,954 68,630 Limit of credit III 2011 January 2018 US dollar exchange variation + 6.04 62,534 28,169 Butadiene 2011 January 2021 US dollar exchange variation + 6.04 24,130 16,185 Local currency Other 2005/2006 September 2016 TJLP + 0.52 to 3.50 134,568 166,862 Plant PP - Paulinia 2006 December 2014 TJLP + 2.40 to 3.40 204,128 245,014 Limit of credit UNIB-South 2006 May 2014 TJLP + 2.02 to 3.00 67,772 92,131 Braskem Qpar expansion 2006/2007/2008 February 2016 TJLP + 1.00 to 3.50 392,638 460,270 Limit of credit I 2007 April 2015 TJLP + 1.81 to 2.32 217,170 260,851 Green PE 2008/2009 June 2017 TJLP + 0.00 to 4.78 461,175 508,083 Limit of credit II 2009 January 2017 TJLP + 2.58 to 3.58 358,254 327,902 Limit of credit II 2009 January 2017 4.50 15,999 17,582 Plant expansion PVC Alagoas 2010 December 2019 TJLP + 0.00 to 3.58 261,340 261,403 Plant expansion PVC Alagoas 2010 December 2019 5.50 40,463 30,129 Limit of credit III 2011 January 2018 TJLP + 2.05 to 3.45 246,378 122,234 Butadiene 2011 December 2020 TJLP + 2.45 to 3.45 98,009 64,060 Total 40 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (d) Export credit notes (“NCE”) Issue date Initial amount of the transaction Maturity Charges (% per year) Consolidated Jun/2012 Dec/2011 Foreign currency November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 159,471 147,991 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 102,877 95,533 May 2007 146,010 May 2019 Us dollar exchange variation + 7.85 152,589 141,636 January 2008 266,430 February 2020 Us dollar exchange variation + 7.30 312,417 290,043 March 2008 41,750 March 2016 Us dollar exchange variation + 7.50 51,669 47,950 Local currency December 2005 (i) 100,000 March 2014 106% of CDI 105,345 January 2006 (i) 11,500 January 2014 108% of CDI 7,731 April 2010 50,000 March 2014 12.16 64,446 60,861 June 2010 200,000 June 2014 12.13 251,551 237,590 September 2010 (ii) 71,000 September 2012 100.7% of CDI 86,539 81,818 February 2011 250,000 February 2014 99% of CDI 287,092 274,613 April 2011 (iii) 450,000 April 2019 112.5% of CDI 458,523 461,209 June 2011 80,000 June 2014 98.5% of CDI 88,395 84,572 August 2011 (iii) 400,000 August 2019 112.5% of CDI 403,170 404,267 October 2011 250,000 April 2012 108.3% of CDI 158,568 November 2011 (i) 400,000 November 2019 112.5% of CDI 405,240 January 2012 200,000 December 2013 103% of CDI 209,465 February 2012 30,000 December 2012 8.50 30,946 June 2012 100,000 June 2014 103% of CDI 100,066 Total (i) The Company settled these borrowings in advance. (ii) The Company entered into a swap operation for this borrowing, which was designated as hedge accounting (Note 18.2.1(b.i)). (iii) The Company entered into hedge transactions for certain NCE contracts in order to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 18.2.1(a.i)). 41 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (e) Payment schedule The maturity profile of the long-term amounts is as follows: Consolidated Jun/2012 Dec/2011 2013 660,207 1,252,464 2014 1,752,192 1,781,917 2015 1,189,219 1,123,509 2016 1,022,517 1,204,472 2017 649,284 565,456 2018 1,453,464 1,331,131 2019 1,169,327 1,536,264 2020 1,909,024 1,754,200 2021 2,061,074 1,430,065 2022 and thereafter 3,441,242 1,773,555 Total (f) Capitalized financial charges The Company and its subsidiaries capitalized financial charges in the period ended June 30, 2012 in the amount of R$78,883 (R$40,316 on June 30, 2011), including monetary variation and part of the exchange variation. The average rate of these charges in the period was 7.27% p.a. (7.45% p.a. on June 30, 2011). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Loans Maturity Total guaranteed Total debt Jun/2012 Guarantees BNB December 2022 325,389 325,389 Mortgage of plants, pledge of machinery and equipment BNDES January 2020 2,958,089 2,958,089 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES May 2020 206,898 206,898 Mortgage of plants, land and property, pledge of machinery and equipment FINEP January 2019 147,847 147,847 Bank surety FINAME July 2015 7,605 7,605 Pledge of equipment Total 42 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (h) Financial covenants The Company has a borrowing agreement (Note 17 (b.iii)) that establishes limits for certain indicators related to the capacity to contract debt and pay interest. The first indicator establishes a limit for the indebtedness of the Company based on its capacity to generate EBITDA (earnings before interest, taxes, depreciation and amortization). The second indicator stipulated in the agreement of the Company is the division of consolidated EBITDA by net interest, which corresponds to the difference between interest paid and interest received. On June 30, 2012, the Company was in compliance with all commitments undertaken. 43 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Financial instruments The information related to financial instruments was presented in the annual financial statements of the Company, in Note 21. Non-derivative financial instruments Classification by category Fair value hierarchy Note Book value Fair value Jun/2012 Dec/2011 Jun/2012 Dec/2011 Cash and cash equivalents 5 Cash and banks Loans and receivables 364,736 349,916 364,736 349,916 Financial investments in Brazil Held-for-trading Level 2 385,447 435,580 385,447 435,580 Financial investments in Brazil Loans and receivables 2,272,175 1,464,245 2,272,175 1,464,245 Financial investments abroad Held-for-trading Level 2 275,098 737,078 275,098 737,078 Financial investments 6 FIM Sol investments Held-for-trading Level 2 39,496 36,410 39,496 36,410 Investments in foreign currency Held-for-trading Level 2 7,049 10,716 7,049 10,716 Investments in foreign currency Held-to-maturity 50,655 50,655 Shares Held-for-trading Level 1 3,023 3,023 3,023 3,023 FIM Sol investments Loans and receivables 90,624 116,007 90,624 116,007 Quotas of receivables investment fund Held-to-maturity 43,017 34,720 43,017 34,720 Restricted deposits Held-to-maturity 7,415 4,173 7,415 4,173 Trade accounts receivable Loans and receivables 7 2,142,895 2,142,895 Related parties Loans and receivables 9 (b) 176,747 176,747 Trade payables Other financial liabilities 8,838,558 8,838,558 Borrowings Foreign currency Other financial liabilities 17 11,597,079 9,699,720 12,034,625 9,956,792 Local currency Other financial liabilities 5,177,078 5,531,341 5,177,078 5,531,765 Debentures Other financial liabilities Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange. Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option; and Level 3 – techniques that use data that have a significant effect on fair value and that are not based on observable market data, that is, unobservable inputs. The Company did not apply this technique on its financial instruments. 44 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Derivative financial instruments Identification Operation characteristics Dec/2011 Change in fair value (Note 18.2.2) Financial settlement Jun/2012 Asset part Liability part Non-hedge accouting transactions Foreign exchange swap (i) Yen CDI 649 (142) (507) Foreign exchange swap Note 18.2.1 (a.i) CDI Dolar 70,969 114,393 17,237 202,599 Repurchase of shares swap Note 18.2.1 (a.ii) Share value CDI 2,263 (498) 1,765 Commodity swap - naphtha (ii) Fixed price Variable price 480 (24) (456) Commodity swap - ethanol (ii) Variable price Fixed price (202) (51) 253 Commodity swap - naphtha (ii) Brent (iii) Naphtha 543 (543) Commodity swap - ethanol (ii) Note 18.2.1 (a.iii) Reais Dolar 7,772 1,315 9,087 Hedge accounting transactions Interest rate swaps (iv) Libor Fixed rate 19,309 (685) (18,624) Interest rate swaps Note 18.2.1 (b.i) Pre-contractual rate CDI (833) 194 (639) Current assets (other receivables) (1,035) (639) Current liability (hedge operations) 83,392 213,451 Non-current liabilities (hedge operations) 10,278 (i) In June 2012, the Company paid at maturity the borrowing denominated in yen contracted from NEXI (Note17 (iii)). (ii) In January 2012, the Company settled its commodity swap operations for naphtha and ethanol, which sought to hedge the fixed price and the fluctuation in the variable prices of these commodities, respectively, and entered into new operations to hedge the price of naphtha based on the price of Brent oil (used to produce naphtha), and, in the case of the ethanol swap agreement, swap the price in Brazilian real for U.S. dollar. (iii) Brent – reference oil price. (iv) The Company paid in advance the borrowings related to hedge accounting (Note 17 (b.i)). 45 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Existing operations on June 30, 2012 (a) Non-hedge accounting transactions The regular changes in the fair value of swaps are recorded as financial income or expenses in the same period in which they occur. Braskem recognized a financial expense of R$121,993 related to the change in the fair value of these swaps for the period ended June 30, 2012. (a.i) Swaps related to export credit notes (NCE) Fair value Identification Nominal value Interest rate Maturity Jun/2012 Dec/2011 Swap NCE I 200,000 5.44% Aug-2019 62,220 32,023 Swap NCE II 100,000 5.40% Aug-2019 28,842 13,952 Swap NCE III 100,000 5.37% Aug-2019 27,257 12,512 Swap NCE IV 100,000 5.50% Apr-2019 19,876 6,267 Swap NCE V 100,000 5.50% Apr-2019 19,801 6,215 Swap NCE VI 150,000 5.43% Apr-2019 24,685 Swap NCE VII 100,000 4.93% Apr-2019 19,918 Total In current liabilities (hedge operations) 202,599 70,969 Total The purpose of these swap operations is to offset the interest rate risk arising from the borrowings mentioned in Note 17(d). (a.ii) Swaps related to share repurchases Fair value Identification Nominal value Interest rate Maturity Jun/2012 Dec/2011 Repurchase TRS 23,218 108% CDI Aug-2012 1,765 2,263 Total In current liabilities (hedge operations) 1,765 2,263 Total The Braskem’s shares that were repurchased by a financial institution involved swap transactions (Note 26(c)). 46 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (a.iii) Ethanol swaps (NDF) Fair value Identification Nominal value Rate Maturity Jun/2012 Dec/2011 Commodity swap - ethanol (NDF) 5,036 1.80% Jul-2012 610 Commodity swap - ethanol (NDF) 5,496 1.87% Aug-2012 435 Commodity swap - ethanol (NDF) 5,130 1.81% Aug-2012 591 Commodity swap - ethanol (NDF) 5,517 1.88% Sep-2012 401 Commodity swap - ethanol (NDF) 5,207 1.82% Sep-2012 568 Commodity swap - ethanol (NDF) 5,537 1.89% Oct-2012 376 Commodity swap - ethanol (NDF) 5,283 1.83% Oct-2012 552 Commodity swap - ethanol (NDF) 5,558 1.90% Nov-2012 345 Commodity swap - ethanol (NDF) 5,360 1.84% Nov-2012 530 Commodity swap - ethanol (NDF) 5,568 1.91% Dec-2012 315 Commodity swap - ethanol (NDF) 5,437 1.85% Dec-2012 509 Commodity swap - ethanol (NDF) 5,690 1.92% Jan-2013 289 Commodity swap - ethanol (NDF) 5,514 1.86% Jan-2013 494 Commodity swap - ethanol (NDF) 7,057 1.75% Jul-2012 1,075 Commodity swap - ethanol (NDF) 2,137 1.76% Aug-2012 312 Commodity swap - ethanol (NDF) 2,161 1.78% Sep-2012 299 Commodity swap - ethanol (NDF) 2,186 1.78% Oct-2012 292 Commodity swap - ethanol (NDF) 2,948 1.79% Nov-2012 377 Commodity swap - ethanol (NDF) 2,981 1.80% Dec-2012 365 Commodity swap - ethanol (NDF) 3,014 1.81% Jan-2013 352 Total Current liability (hedge operations) 9,087 Total (b) Hedge accounting transactions (b.i) Swaps related to export credit notes (NCE) Identification Nominal value (US$ thousand) Interest rate Maturity Fair value Jun/2012 Dec/2011 Swap NCA I 42,612 100.70% CDI Sep-2012 (639) (833) Total In current assets (other receivables) (639) (833) Total The purpose of these swap operations is to offset the interest rate risk arising from the borrowings mentioned in Note 17(d). (c) Effectiveness test of transactions designated for hedge accounting The effectiveness test at June 30, 2012, showed that the derivatives were effective in offsetting the changes in the hedged item from the time the derivatives were contracted until the end of the reporting period, and that all other conditions for qualifying these instruments for hedge accounting were met. Accordingly, the effective portion of the changes in the fair value of the derivatives, amounting to R$491 (Note 18.2.2), was recorded under "other comprehensive income". 47 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (d) Estimated maximum loss The amount at risk of the derivatives held by Braskem on June 30, 2012, which is defined as the highest loss that could result in one month and in 95% of the cases under normal market conditions, was estimated by the Company at US$78,159 for the NCE swaps and US$718 for the share repurchase swap. Hedge operations presented under “other comprehensive income” in shareholders' equity The derivatives indicated in item 18.2.1 (b) were designated as cash flow hedge, resulting in closing balances under “other comprehensive income”. The appropriations of interest are allocated to interest expenses in the financial expenses group. The table below shows the summary of changes before the impact of income tax and social contribution: Dec/2011 Appropriation of interest Change in fair value Jun/2012 Swaps EPP (17,071) 16,386 685 Swaps NCE 833 (1,264) (194) (625) On June 30, 2012, the appropriation of accrued interest and change in the fair value of derivatives designated as “cash flow hedge” was R$15,613, which, with the effect of income tax and social contribution of R$5,309, amounts to R$10,304 and is presented in “other comprehensive income” under shareholders' equity. Credit quality of financial assets (a) Trade accounts receivable Only a few of the Company's customers have risk ratings assigned by credit rating agencies. For this reason, the Company developed its own credit rating system for all accounts receivable from domestic customers and for part of the accounts receivable from foreign customers. The Company does not apply this rating to all of its foreign customers because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. On June 30, 2012, the credit ratings were as follows: Percentage 1 Minimum risk 24.86% 2 Low risk 28.38% 3 Moderate risk 33.75% 4 High risk 4.72% 5 Very high risk (i) 8.29% (i) Most customers in this group are inactive and the respective accounts are in the process of collection actions in the courts. Customers in this group that are still active buy from Braskem and pay in advance. 48 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Delinquency indicators for the periods ended: Domestic Market (LTM) Export Market (LTM) June 30, 2012 0.38% 0.33% March 31, 2012 0.36% 0.80% December 31, 2011 0.18% 0.43% December 31, 2010 0.13% 0.37% December 31, 2010 0.13% 0.37% LTM – last 12 months (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, the Company uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Jun/2012 Dec/2011 Financial assets with risk assessment AAA 2,938,404 2,868,992 AA 40,034 206 AA- 248,737 72,029 A+ 175,201 96,464 A 17 28 A- 21,845 71,367 BB+ 10,770 19,028 B+ 3,590 3,435,008 3,131,704 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 82,512 34,720 Sundry funds (i) 7,049 10,723 Restricted deposits (ii) 7,415 4,173 Other financial assets with no risk assessment 6,751 10,548 103,727 60,164 (i) Financial assets with no internal or external ratings. (ii) Risk-free financial assets Braskem’s financial policy determines “A-” as the minimum rating for financial investments. On June 30, 2012, Braskem has balances rated at “BB+" related to Time Deposits with Special Guarantee ( Depósitos a Prazo com Garantia Especial – DPGE ) in the amount of R$10,770 (R$19,028 on December 31, 2011). These deposits are guaranteed by the Credit Guarantee Fund – FGC ( Fundo Garantidor de Crédito ), which makes these investments adequate for Braskem’s policy. 49 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On June 30, 2012, the main risks that can affect the value of the Company’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · LIBOR floating interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, the Company presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios In accordance with CVM Instruction No. 475/08, the Company included three scenarios in the sensitivity analysis, with one that is probable and two that represent adverse effects to the Company. In the preparation of the adverse scenarios, only the impact of the variables on the financial instruments, including derivatives, and on the items covered by hedge transactions, was considered. The overall impacts on the Company’s operations, such as those arising from the revaluation of inventories and revenue and future costs, were not considered. Since the Company manages its exposure to foreign exchange rate risk on a net basis, adverse effects from depreciation in the Brazilian real in relation to the U.S. dollar can be offset by opposing effects on Braskem’s operating results. (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on June 29, 2012 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of December 31, 2012. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. The Market Readout does not publish forecasts for the interest rates LIBOR and TJLP. Therefore, the Company considered the expectations for the CDI interest rate for determining the probable scenario for those rates, given their correspondence. 50 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (b.2) Possible and extreme adverse scenarios For the Brazilian real/U.S. dollar exchange rate, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the exchange rate on June 30, 2012. For the CDI interest rate, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the interest rate on June 30, 2012. For the LIBOR interest rate, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the LIBOR rate on June 30, 2012. For the TJLP interest rate, an increase of 0.5% was considered for the possible adverse scenario and of 1% for the extreme scenario based on its rate on June 30, 2012, in accordance with the upward or downward adjustments made by the government in the rate, in this order of scale. The sensitivity values in the table (c) below are the changes in the value of the financial instruments in each scenario, except for tables (d), (e) and (f), which show the changes in future cash flows. (c) Sensitivity to the Brazilian real/U.S. dollar exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Brazilian real/US dollar exchange rate is presented in the table below: Instrument Probable Possible adverse (25% ) Extreme adverse (50% ) BNDES 16,233 (115,049) (230,098) Bonds 299,491 (2,122,587) (4,245,175) Working capital / structured operations 54,173 (383,939) (767,878) Raw material financing 75 (532) (1,063) Medium-Term Notes 6,324 (44,823) (89,646) EPP 32,762 (232,192) (464,384) Financial investments abroad (9,704) 68,775 137,549 Swaps 7,467 (52,922) (105,843) (d) Sensitivity of future cash flows to the LIBOR floating interest rate The sensitivity of future interest income and expenses of each financial instrument, including derivatives and items covered by them, is presented in the table below. The figures represent the impact on financial income (expenses), taking into consideration the average term of the respective instrument. Instrument Probable Possible adverse (25% ) Extreme adverse (50% ) Raw material financing 5 (11) (22) EPP 2,068 (4,887) (9,723) 51 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (e) Sensitivity of future cash flows to the CDI interest rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in CDI interest rate is presented in the table below: Instrument Probable Possible adverse (25% ) Extreme adverse (50%) Export credit notes 40,862 (91,872) (176,713) Agricultural credit note 179 (420) (830) Working capital / other 216 (491) (830) (f) Sensitivity of future cash flows to the TJLP interest rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in TJLP interest rate is presented in the table below: Instrument Probable Possible adverse TJLP + 0.5% Extreme adverse TJLP + 1% BNDES 38,470 (37,289) (73,451) FINEP 59 (58) 0 (115) Other governamental agents 263 (257) 0 (510) 52 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Taxes payable Parent Company Consolidated Note Jun/2012 Dec/2011 Jun/2012 Dec/2011 Parent Company and subsidiaries in Brazil IPI 27,732 24,259 44,621 38,654 PIS and COFINS 6,742 12,511 7,172 Income tax and social contribution 14,543 13,792 34,744 21,787 ICMS 11,371 29,861 82,254 94,668 Tax debt refinancing program - Law 11,941/09 (a) 1,499,636 1,600,556 1,569,098 1,669,976 Other 40,842 48,040 42,378 64,521 Foreign subsidiaries Value- added tax 72,418 40,463 Income tax 8,218 5,925 Other 273 Total In current liability 506,779 215,924 660,258 329,987 In non- current liability 1,094,087 1,500,584 1,206,257 1,613,179 Total The information related to taxes payable was presented in the Company’s 2011 annual financial statements, in Note 22. (a) Tax renegotiation program – Law 11,941/09 In June, the Company's Management decided to pay in advance part of the installments under the program, amortizing R$403,821. In accordance with the applicable rules, Braskem disbursed R$301,841 on July 31, 2012. The reduction, in the amount of R$101,980, was recognized as follows: (i) the amounts corresponding to the renegotiated tax payments, of R$80,496, were recorded under “other net operating income (expenses)”; and (ii)their restatement by the SELIC interest rate, as from the renegotiation date, was recorded under “financial results”, in the amount of R$21,484. In addition, the installments prepaid were transferred from non-current liabilities to current liabilities. 53 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Income tax (“IR”) and social contribution (“CSL”) (a) Reconciliation of the effects of income tax and social contribution on profit or loss Parent Company Consolidated Jun/2012 Jun/2011 Jun/2012 Jun/2011 Profit (loss) before IR and CSL and participation of noncontrolling interest IR and CSL at the rate of 34% 492,141 (342,146) 508,094 (378,702) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 93,956 33,392 240 (391) Effects from pre-payment of taxes 13,896 13,896 Tax incentives (Sudene and PAT) 39,205 27 39,895 Other permanent differences (15,482) (27,990) 105,054 (58,557) Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL (142,974) (7,921) (212,276) Tax incentives (Sudene and PAT) 39,205 27 39,895 Current IR and CSL Deferred IR and CSL 570,615 (179,874) 621,309 (211,478) Deferred IR and CSL Total IR and CSL 54 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (b) Deferred income tax and social contribution Breakdown of deferred IR and CSL Note Parent Company Consolidated Jun/2012 Dec/2011 Jun/2012 Dec/2011 Noncurrent assets Tax losses and negative base 326,219 29,199 889,734 545,148 Goodwill amortized 40,326 60,082 43,848 63,820 Foreign currency translation adjustment 288,977 293,062 11,979 Temporary differences 262,013 173,626 351,066 243,805 Business combination - Quattor 89,770 89,770 241,194 238,315 Pension plan 45,604 45,604 45,604 45,604 Deferred charges - writeoff 8,198 11,200 71,505 82,952 Other (i) 213 5,521 213 5,521 Total Noncurrent liabilities Amortization of goodwill based on future profitability (i) 472,808 420,537 523,939 474,985 Tax depreciation (i) 178,546 129,137 254,649 213,684 Exchange variations 54,275 54,275 Temporary differences 5,245 5,778 322,617 321,032 Business combination 86,848 87,948 646,762 667,041 Writeoff negative goodwill of incorporated subsidiarie 2,078 2,375 2,078 2,375 Additional indexation PP&E 161,205 168,220 161,205 168,220 Other (i) 74,996 32,446 144,360 51,741 Total (c) Realization of deferred income tax and social contribution In December 2011, the Company assessed the realization of deferred income tax and social contribution by analyzing the grounds for accruing the amounts that comprise their calculation base, and opted to maintain the existing balances. There were no material events or circumstances in the quarter ended June 30, 2012 that indicate any compromise of the realization of these deferred taxes. The information related to income tax and social contribution was presented in the 2011 annual financial statements of the Company, in Note 23. 55 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Sundry provisions Parent company Consolidated Jun/2012 Dec/2011 Jun/2012 Dec/2011 Provision for customers bonus 5,566 10,053 12,443 13,577 Provision for recovery of environmental damages 21,745 30,451 27,872 36,777 Judicial and administrative provisions 85,147 73,168 285,191 266,302 Other 5,460 5,067 Total In current liabilities 5,566 18,759 14,171 23,629 In non-current liabilities 106,892 94,913 316,795 298,094 Total The composition of judicial and administrative provisions is as follows: Parent company Consolidated Jun/2012 Dec/2011 Jun/2012 Dec/2011 Labor claims 27,417 27,986 34,593 36,718 Tax claims Income tax and social contribution 28,970 27,753 PIS and COFINS 31,762 30,354 ICMS - interstate purchases 76,863 73,457 ICMS - other 54,953 52,518 Other 50,744 38,197 50,744 38,197 Societary claims and other 6,986 6,985 7,306 7,305 This table was presented in the 2011 annual financial statements of the Company, in Note 24. Private pension plans The amounts recognized for defined benefit pension plans are as follows: Parent company Consolidated Jun/2012 Dec/2011 Jun/2012 Dec/2011 Novamont Braskem America 885 821 Petros Copesul plan 134,506 134,506 134,506 134,506 Braskem Alemanha 15,408 14,248 The information related to private pension plans was presented in the 2011 annual financial statements of the Company, in Note 26. 56 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Advances from customers - consolidated The information related to advances from customers was presented in the 2011 annual financial statements of the Company, in Note 27. (a) Current On June 30, 2012, the balance of this line includes advances of R$49,571 million (US$24.5 million) from customers for the acquisition of goods in July 2012. (b) Non-current On June 30, 2012, the balance of this line includes advances of R$142,123 (US$70.3 million) from customers overseas for the acquisition of butadiene for supply between February 2013 and December 2016. Other accounts payable – consolidated (a) Current On June 30, 2012, Braskem Idesa has amounts payable to non-controlling interest amounting to R$121,501, due in December 2012. (b) Non-current The main balance of this item refers to notes payable to BNDESPAR Participações S.A. in the amount of R$246,033 (R$235,968 on December 31, 2011), which on August 9, 2010 exercised its option to sell shares in Riopol to Braskem , as part of the business combination of Quattor (currently named Braskem Qpar). The information related to other accounts payable was presented in the 2011 annual financial statements of the Company, in Note 18. Contingencies The Company has contingent liabilities related to lawsuits and administrative proceedings arising from the normal course of its business. These contingencies are of a labor and social security, tax, civil and corporate nature and involve risks of losses that are classified by the Company’s management as possible. A provision for the lawsuits for which the risk of loss is classified as probable is recognized and is presented in Note 21 of this Quarterly Information. Based on the opinion of the internal legal advisors, there were no significant additions of lawsuits that involve the risk of losses classified as possible or significant changes in the progress of the existing lawsuits. The description of the main contingent liabilities of the Company was presented in the 2011 annual financial statements, in Note 28. 57 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Shareholders’ equity The information related to the Company’s shareholders’ equity was presented in its 2011 annual financial statements, in Note 29. (a) Capital On June 30, 2012, the Company's subscribed and paid up capital stock amounted to R$8,043,222 and comprised 801,665,617 shares with no par value divided into 451,669,063 common shares, 349,402,736 class A preferred shares, and 593,818 class B preferred shares, distributed as follows: Commom shares % Preferred shares class A % Preferred shares class B % Total % OSP and Odebrecht 226,334,623 50.11% 79,182,498 22.66% 305,517,121 38.11% Petrobras 212,426,946 47.03% 75,792,587 21.69% 288,219,533 35.95% BNDESPAR 0.00% 44,069,052 12.61% 44,069,052 5.50% ADR (*) 0.00% 34,224,744 9.80% 34,224,744 4.27% Other 12,907,083 2.86% 113,436,839 32.47% 593,818 100.00% 126,937,740 15.83% Total 100.00% 99.23% 100.00% 99.66% Treasury shares 411 1,542,258 0.44% 1,542,669 0.19% Braskem shares owned by subsidiary of Braskem Petroquímica 1,154,758 0.33% 1,154,758 0.14% Total 100.00% 100.00% 100.00% 100.00% (b) Treasury shares The breakdown of treasury shares is as follows: Parent company Consolidated Jun/2012 Dec/2011 Jun/2012 Dec/2011 Quantity Common shares 411 411 411 411 Preferred shares class "A" 1,542,258 1,542,258 2,697,016 2,697,016 Amount (R$ thousand) 11,325 11,325 60,217 60,217 58 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (c) Ongoing share repurchase program On August 26, 2011, Braskem’s Board of Directors approved a program for the repurchase of shares effective for the period between August 29, 2011 and August 28, 2012, through which the Company may acquire up to 12,162,504 class A preferred shares at market price. Shares may be purchased by the Company or by financial institutions hired for that purpose. At the end of the program, Braskem will acquire from the financial institutions, at market price, the balance of shares they purchased, and only then it will record such shares as “treasury shares”. In 2011, a total of 1,405,400 shares were repurchased by financial institutions, for the amount of R$19,830, and in the period ended June 30, 2012, another 602,200 shares were repurchased, for the amount of R$6,477, totaling 2,007,600 repurchased shares, amounting to R$26,395. The weighted average price of repurchased shares is R$13.09 (lowest of R$10.53 and highest of R$15.15). On June 30, 2012, the market price of these shares was R$26,862. (d) Dividends On April 27, 2012, the Annual Shareholders’ Meeting approved the payment of dividends as per the Management proposal in 2011, in the amount of R$482,593, equivalent to R$0.605085049 per common, class A preferred and class B preferred share, to be paid by November 20, 2012. 59 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated (e) Other comprehensive income - shareholders' equity Parent company and consolidated Note Additional indexation of PP&E pricelevel Deemed cost of jointlycontrolled subsidiary Fair value of cash flow hedges Foreign currency translation adjustment Gain on interest in subsidiary Total As of December 31, 2010 Additional indexation Realization by depreciation or writteoff assets (20,634) (20,634) Income tax and social contribution on realization 7,016 7,016 Deemed cost Deemed cost of jointly-controlled subsidiary 22,311 22,311 Cash flow hedges Change in fair value (4,235) (4,235) Transfer to result 41,391 41,391 Tax on fair value gains 891 891 Foreign currency translation adjustment (14,412) (14,412) As of June 30, 2011 As of December 31, 2011 Additional indexation Realization by depreciation or writte-off assets (20,634) (20,634) Income tax and social contribution on realization 7,016 7,016 Deemed cost Realization by depreciation or writte-off assets (348) (348) Income tax and social contribution on realization 118 118 Cash flow hedges 19.2.2 Change in fair value 491 491 Transfer to result 15,122 15,122 Tax on fair value gains (5,309) (5,309) Gain on interest in subsidiary 14 (b) 1,511 1,511 Foreign currency translation adjustment 36,623 36,623 As of June 30, 2012 60 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Earnings per share The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Jun/2012 Jun/2011 Basic Diluted Basic Diluted Profit (loss) for the period attributed to Company's shareholders (876,859) (876,859) 722,670 722,670 Dividends attributable to priority Preferred share class "A" 209,417 209,495 Preferred share class "A" potentially convertible 179 (the ratio of 2 shares class "B" for each share class "A") Preferred share class "B" 359 209,776 209,674 Distribution of 6% of the unit value of common shares 272,817 272,919 Distribution of plus income, by class: Common shares 124,589 124,538 Preferred shares class "A" 115,488 115,440 Preferred share class "A" potentially convertible 99 (the ratio of 2 shares class "B" for each share class "A") 240,077 240,077 Reconciliation of income (loss) available for distribution, by class (numerator): Common shares (497 ) (496,953) 397,406 397,457 Preferred shares class "A" (379,721 ) (379,579) 324,905 324,935 Preferred share class "A" potentially convertible (327) 278 (the ratio of 2 shares class "B" for each share class "A") (876,859) (876,859) 722,311 722,670 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 374,037,569 374,037,569 Preferred shares class "A" (i) 344,990,720 344,990,720 346,714,919 346,714,919 Preferred share class "A" potentially convertible (the ratio of 2 shares class "B" for each share class "A") 296,909 296,909 796,659,372 796,956,281 720,752,488 721,049,397 Earnings (loss) per share (in R$) Common shares (1.1007) (1.1003) 1.0625 1.0626 Preferred shares class "A" (1.1007) (1.1003) 0.9371 0.9372 (i) In the calculation of the weighted average, the shares of the Company repurchased by a financial institution that are not yet recorded as “treasury shares” were excluded from the base (Note 26 (c)). The information related to the earnings per share of the Company was presented in its 2011 annual financial statements, in Note 30. 61 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Net sales revenues Parent company Consolidated Jun/2012 Jun/2011 Jun/2012 Jun/2011 Sales revenue Domestic market 9,002,074 8,605,370 12,961,889 12,784,521 Foreign market 2,840,447 2,231,995 7,680,225 6,345,076 11,842,521 10,837,365 20,642,114 19,129,597 Sales deductions Taxes (2,050,711) (2,052,179) (3,126,785) (3,219,850) Sales returns and other (95,286) (66,555) (152,720) (129,840) (2,145,997) (2,118,734) (3,279,505) (3,349,690) Net sales revenue This table was presented in the 2011 annual financial statements of the Company, in Note 31. Tax incentives Braskem receives certain tax incentives granted during the determination of federal and state taxes. On June 30, 2012, the Company recognized credits related to the PRODESIN (ICMS) and REINTEGRA tax incentives amounting to R$11,596 and R$104,324, respectively, in its statement of operations. In the period ended June 30, 2012, the Company did not record credits from the SUDENE (IR exemption/reduction) tax incentive as a result of the tax loss recorded in the period. The information related to tax incentives was presented in the 2011 annual financial statements of the Company, in Note 32. Other net operating income (expenses) - consolidated In the period ended June 30, 2012, the main amounts under this item were as follows: (i) indemnity provided for under the supply agreement between Sunoco and Braskem America in the final amount of R$263,571 (Note 1(a)). (ii) reduction in the balance of the tax renegotiation program of Law 11,941/09, amounting to R$80,496 (Note19 (a)). The information related to the other net operating income (expenses) of the Company was presented in the 2011 annual financial statements, in Note 33. 62 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Financial results Parent Company Consolidated Jun/2012 Jun/2011 Jun/2012 Jun/2011 Financial income Interest income 108,097 141,882 121,862 150,995 Monetary variations 19,592 81,489 21,662 34,112 Exchange rate variations 63,810 (31,676) 217,054 (61,170) Others 9,483 4,802 13,420 12,426 Financial expenses Interest expenses (457,509) (397,978) (513,901) (452,274) Monetary variations (118,945) (116,608) (135,707) (151,432) Exchange rate variations (1,396,450) 643,883 (1,559,017) 654,883 Update of tax and labor debts (119,078) (83,126) (133,351) (102,331) Tax expenses on finacial operations (8,870) (4,624) (10,419) (6,849) Discounts granted (12,446) (8,721) (23,967) (19,560) Loans transaction costs - amortization (1,966) (3,010) (6,585) (16,195) Adjustment to present value - appropriation (98,534) (2,114) (135,804) (10,690) Outras (22,916) (14,537) (64,495) (165,879) Total Parent company Consolidated Jun/2012 Jun/2011 Jun/2012 Jun/2011 Interest income Held-for-trading 5,887 67,963 14,916 73,889 Loans and receivables 66,947 40,804 69,465 42,978 Held-to-maturity 8,298 7,941 8,298 7,941 81,132 116,708 92,679 124,808 Other assets not classifiable 26,965 25,174 29,183 26,187 Total This table was presented in the 2011 annual financial statements of the Company, in Note 34. 63 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Expenses by nature Parent Company Consolidated Jun/2012 Jun/2011 Jun/2012 Jun/2011 Classification by nature: Raw materials other inputs (7,289,628) (6,031,754) (13,481,852) (11,543,404) Personnel expenses (539,531) (502,108) (890,168) (785,144) Outsourced services (107,232) (276,638) (501,770) (425,333) Tax expenses (13,296) (13,928) (27,590) (29,751) Depreciation, amortization and depletion (552,052) (504,944) (895,347) (812,546) Variable selling expenses (162,592) (140,189) (291,059) (238,936) Freights (418,681) (323,216) (619,038) (476,640) Other expenses (318,842) (108,583) (227,875) (186,831) Total Classification by function: Cost of products sold (8,746,223) (7,299,361) (15,873,874) (13,537,208) Selling (91,214) (76,692) (194,753) (164,557) Distribution (183,526) (149,994) (266,638) (228,537) General and administrative (341,274) (349,458) (548,077) (524,534) Research and development (39,617) (25,855) (51,357) (43,749) Total This table was presented in the 2011 annual financial statements of the Company, in Note 35. 64 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Segment information (a) In April 2012, the Business Leader of Braskem announced the Company's new corporate structure, which is distributed as follows: · Basic Petrochemicals: consists of the CGUs UNIB Bahia, UNIB Sul, UNIB São Paulo and UNIB Rio de Janeiro and is represented by the Basic Petrochemicals operating segment. It was unchanged by the new organizational structure. · Polyolefins and Renewables: consists of the CGUs polyethylene, polypropylene and green polyethylene and is represented by the Polyolefins operating segment. · Vinyls: consists of the CGUs PVC and Chlor-Alkali, and is represented by the Vinyls operating segment. It was unchanged by the new organizational structure. · Latin America: this new segment is formed by the businesses and projects of Braskem in Latin America, particularly in Mexico and Venezuela. As of June 30, 2012, it is not a reportable segment and is presented under Other Segments. · United States and Europe: consists of the operations of Braskem in the United States and Europe and is represented by the International Business operating segment. The change regarding the presentation of information by segment, presented in Note 36 of the 2011 financial statements of the Company, consists of the transfer of the green polyethylene business from the International Business segment to the Polyolefins segment. The following information for June 2012 and 2011 already includes these changes. 65 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Jun/2012 Reporting segments Total reportable segments Other segments Corporate unit Braskem consolidated before adjustments Eliminations Braskem consolidated Basic petrochemicals Polyolefins Vinyls International business Chemical distribution Net sales revenue 11,689,015 6,747,445 925,109 2,733,532 417,134 22,512,235 92,827 22,605,062 (5,242,453) 17,362,609 Cost of products sold (10,762,549) (6,318,608) (922,471) (2,654,246) (347,060) (21,004,934) (78,695) (21,083,629) 5,209,755 (15,873,874) Gross profit 926,466 428,837 2,638 79,286 70,074 1,507,301 14,132 1,521,433 (32,698) 1,488,735 Operating expenses Selling, general and distribution expenses (234,919) (434,343) (60,873) (113,014) (52,084) (895,233) (31,598) (133,994) (1,060,825) (1,060,825) Results from equity investments 2,080 2,080 2,080 Other operating income (expenses), net (17,985) (4,997) (849) 258,610 1,007 235,786 (1,078) 50,155 284,863 284,863 (252,904) (439,340) (61,722) 145,596 (51,077) (659,447) (32,676) (81,759) (773,882) (773,882) Operating profit (loss) 673,562 (10,503) (59,084) 224,882 18,997 847,854 (18,544) (81,759) 747,551 (32,698) 714,853 Jun/2012 Reporting segments Total reportable segments Other segments Corporate unit Braskem consolidated before adjustments Eliminations Braskem consolidated Basic petrochemicals Polyolefin Vinyls International business Chemical distribution Net sales revenue 11,315,683 6,293,877 849,960 1,355,480 378,281 20,193,281 108,167 20,301,448 (4,521,669) 15,779,779 Cost of products sold (9,941,602) (5,591,429) (786,882) (1,217,431) (307,816) (17,845,160) (87,768) (17,932,928) 4,395,719 (13,537,209) Gross profit 1,374,081 702,448 63,078 138,049 70,465 2,348,121 20,399 2,368,520 (125,950) 2,242,570 Operating expenses Selling, general and distribution expenses (267,445) (408,355) (72,008) (53,456) (48,525) (849,789) (22,002) (89,586) (961,377) (961,377) Results from equity investments (748) (748) (748) Other operating income (expenses) (13,795) 1,072 (22,929) (2,612) (8) (38,272) 4,134 1,486 (32,652) (32,652) (281,240) (407,283) (94,937) (56,068) (48,533) (888,061) (17,868) (88,848) (994,777) (994,777) Operating profit (loss) 1,092,841 295,165 (31,859) 81,981 21,932 1,460,060 2,531 (88,848) 1,373,743 (125,950) 1,247,793 The Company does not disclose assets by segment since this information is not presented to its chief decision maker. The information related to the presentation of information by segment was presented in the 2011 annual financial statements, in Note 36. 66 Braskem S.A. Notes to the financial statements at June 30, 2012 All amounts in thousands of reais unless otherwise stated Insurance coverage In the period ended June 30, 2012, there were no significant changes in the insurance coverage of Braskem and its subsidiaries. The information related to insurance coverage was presented in the 2011 annual financial statements of the Company, in Note 37. Subsequent events (a) In July 2012, a total of 587,700 class A preferred shares were acquired under the share repurchase program, for the amount of R$6,906. In contrast to the repurchases made up to June 30, 2012 (Note 26 (c)), these acquisitions were made by Braskem, and are therefore recorded directly as "treasury shares”. (b) On July 23, 2012, the subsidiary Braskem America Finance concluded the US$250 million funding operation with an interest coupon of 7.125% p.a. and effective yield for investors of 6.98%. This operation is related to the additional issue of the funding operation conducted on July 19, 2011, in the amount of US$500 million and with maturity in 2041. 67 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 17, 2012 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
